 
 
EXHIBIT 10.2
 
 
 




The Dow Chemical Company
Retiree Life Insurance Plans
for Salaried Retirees and Retirees of Certain Hourly Groups
Summary Plan Description for:








Retiree Company-Paid Life Insurance Plan
Retiree Optional Life Insurance Plan
Retiree Dependent Life Insurance Plan




Applicable to Employees hired prior to January 1, 2008










Amended and Restated December 28, 2011
To be effective January 1, 2012 and thereafter until superseded




This Summary Plan Description (SPD) is updated from time to time on the Dow
Intranet and supersedes all prior versions of this SPD.




Copies of updated SPDs can be found at the Dow Intranet address above, or by
requesting a copy from the Retiree Service Center, Employee Development Center,
Midland, MI 48674, telephone 800-344-0661 or 989-636-0977. Summaries of
modifications may also be published from time to time in DowFriends or by
separate letter.


(includes Michigan Hourly Retiree Optional Life Group)
















Content Steward: Dombek
January 1, 2012
Literature #318-60516

41

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Overview


Three life insurance benefit plans are available to eligible Retirees and their
families: Retiree Company-Paid Life Insurance Plan, Retiree Optional Life
Insurance Plan and Retiree Dependent Life Insurance Plan (hereafter collectively
referred to as the “Plans” or individually as “Plan”). This is the Summary Plan
Description (SPD) for these plans. Different eligibility and coverage levels
will apply depending on whether you are a Retired Salaried Employee or a Retired
Hourly Employee. Also, there are differences among the various Hourly groups.
Special rules also apply to Retired Split Dollar Participants, Post-65 Executive
Life Participants and Disability Retirees.


Chapter One applies to The Dow Chemical Company Group Life Insurance Program’s
Retiree Company-Paid Life Insurance Plan (“Retiree Company-Paid Life Insurance
Plan”). The Retiree Company-Paid Life Insurance Plan is sponsored and
administered by The Dow Chemical Company. It is part of The Dow Chemical Company
Group Life Insurance Program (ERISA Plan #507). It provides group term life
insurance underwritten by Metropolitan Life Insurance Company (“MetLife”).


Chapter Two applies to The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program’s Retiree Optional Life Insurance Plan (“Retiree Optional Life
Insurance Plan”). The Retiree Optional Life Insurance Plan is sponsored and
administered by The Dow Chemical Company. Premiums are paid by the Retiree. It
is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance
Program (ERISA Plan #515). It provides group term life insurance underwritten by
MetLife.


Chapter Three applies to The Dow Chemical Company Employee-Paid and Dependent
Life Insurance Program’s Retiree Dependent Life Insurance Plan (“Retiree
Dependent Life Insurance Plan”). The Retiree Dependent Life Insurance Plan is
sponsored and administered by The Dow Chemical Company. It is part of The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program. It provides
group term life insurance underwritten by MetLife. The premium is paid by the
Retiree. Coverage may be provided for eligible Dependents


Please review the information in this SPD carefully to become familiar with your
benefit plans, guidelines, rights and responsibilities. Words that are
capitalized are either defined in this SPD or in the applicable Plan Document.
The applicable Plan Document for the Retiree Company-Paid Life Insurance Plan is
The Dow Chemical Company Group Life Insurance Program Plan Document. The
applicable Plan Document for the Retiree Optional Life Insurance Plan and the
Retiree Dependent Life Insurance Plan is The Dow Chemical Company Employee Paid
and Dependent Life Insurance Program Plan Document. This SPD is an integral part
of each applicable Plan Document. However, it does not contain all of the
information. The Plan Documents also include the applicable insurance policies
and insurance certificates. The Plan Documents are available upon request.
Contact the Plan Administrator listed in the ERISA Information section.


References to “Dow” and “Participating Employers” are used interchangeably, and
both refer collectively to The Dow Chemical Company and the subsidiaries and
affiliates of The Dow Chemical Company that are authorized to participate in the
Plans. The “Company” means The Dow Chemical Company.






The Dow Chemical Company reserves the right to amend, modify and terminate the
Programs and the Plans at any time at its sole discretion.






42

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Chapter One:
The Retiree Company-Paid Life Insurance Plan
    
As of January 1, 2005, the following plans of The Dow Chemical Company Group
Life Insurance Program were merged into The Dow Chemical Company Group Life
Insurance Program’s Retiree Company-Paid Life Insurance Plan: Michigan Hourly
Retiree Company-Paid Life Insurance Plan; Texas Operations Hourly Basic Life
Insurance Plan; Hampshire Hourly Retiree Company-Paid Life Insurance Plan;
Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan
for Retirees Who Retired Between March 1, 1988 and January 1, 1999; Hampshire
Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan (Waterloo);
and ANGUS Hourly Retiree Company-Paid Life Insurance Plan. Such plans no longer
exist as separate plans, but are now a part of the Retiree Company-Paid Life
Insurance Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life
Insurance Plan was terminated, and the retiree company-paid life insurance
portion of that plan was incorporated into The Dow Chemical Company Group Life
Insurance Program’s Retiree Company-Paid Life Insurance Plan for those who
retired prior to January 1, 2006.


The Retiree Company-Paid Life Insurance Plan is referred to in Chapter One as
the “Plan”.


Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees
Section 2 applies to Retired Michigan Operations Hourly Employees
Section 3 applies to Retired Texas Operations Hourly Employees who retired prior
to January 1, 2003
Section 4 applies to Retired Hampshire Waterloo Hourly Employees who retired
during a specified period
Section 5 applies to Retired Hampshire Owensboro and Nashua Hourly Employees who
retired during a specified period
Section 6 applies to Disability Retirees
Section 7 applies to Retired Split Dollar Participants
Section 8 applies to Post-65 Executive Life Insurance Participants
Section 9 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003
Section 10 applies to Retired Employees of Dow AgroSciences LLC who retired
prior to January 1, 2006
Section 11 applies to post January 22, 2007 acquisition new hires
Section 12 through to the remaining sections of Chapter One apply to all persons
eligible for coverage under the Plan


Section 1. Retired Salaried Employees and Certain Retired Hourly Employees


Eligibility
Section 1 of Chapter One of this SPD does NOT apply to:
•
Former Employees who were hired or re-hired on or after January 1, 20081;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance, are
not eligible under this Plan while they are covered under the active employee
coverage;

•
Hourly Employees who retired from Michigan Operations prior to January 1, 2008;

•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•
Texas Operations Employees who retired prior to January 1, 2003

•
Retired Split Dollar Participants;

•
Post-65 Executive Life Insurance Participants; and

•
Union Carbide Employees who retired prior to February 7, 2003;

•
Dow AgroSciences Employees who retired prior to January 1, 2006;

•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to
January 1, 2011;









1 An Employee's earliest hire date with a Participating Employer will be
recognized by the Program, provided there are no breaks in service outside the
group of Participating Employers. If there is a break in service, your latest
date of hire shall apply, unless you meet the following description.
Description: Your employment with a Participating Employer terminated prior to
January 1, 2008 (referred to as your “pre-January 1, 2008 termination date”),
and you are subsequently re-hired by a Participating Employer, and 1) you become
a participant of the DEPP component of the Dow Employees' Pension Plan or you
become a participant of the UCEPP component of the Union Carbide Employee'
Pension Plan, or 2) you were eligible for coverage under a retiree life
insurance plan under the Program as of your pre-January 1, 2008 termination date
because you were a Retiree. If you meet this description, your first hire date
will be recognized by the Plan.

43

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008, except as provided in the
footnote below;

•
Poly-Carb Inc. and GNS Employees who retire are not eligible for this Plan;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer.

•
Individuals who are eligible to participant in the Rohm and Haas Company
Retirement Plan.

•
Individuals who are eligible to participate in the Morton International, Inc.
Pension Plan for Collectively Bargained Employees.



Except for those populations identified above, if you are a Retiree who, on the
day preceding your Retirement, was enrolled for coverage under a Company-Paid
Life Insurance Plan offered under The Dow Chemical Company Group Life Insurance
Program, you are eligible for the coverage described below in Coverage Amounts
for Eligible Salaried and Hourly Retirees. In order to be a “Retiree”, you must
meet the definition of “Retiree” under the Plan.


Enrollment
Upon Retirement, you may complete an enrollment form or complete enrollment
through the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com, with coverage effective immediately. If you want to be
covered under Plan Option I at age 65, you must enroll for this option within
31 days of your Retirement. Failure to enroll for Plan Option I within 31 days
of your Retirement will result in automatic enrollment in pre-age 65 coverage
and Plan Option II at age 65.


Note: At a later date, you may decrease your coverage option by switching from
Plan Option I to Plan Option II; however, you will not be permitted to upgrade
your coverage by switching from Plan Option II to Plan Option I, even with a
statement of health form.


You may waive coverage. If you want to waive coverage, you must provide written
notification to North America Benefits. If you waive coverage, you waive
coverage permanently. If you waive coverage prior to age 65, your coverage for
after age 65 is also waived, and you may not re-enroll for coverage. You may not
re-enroll at any time in the future.


Coverage Amounts for Eligible Salaried and Hourly Retirees


Coverage Prior to Age 65


Except for eligible Retirees of Americas Styrenics, until you reach age 65, you
will be provided with coverage equal to one times (1x) your base annual salary
at time of Retirement2, rounded up to the next $1000, plus $5000. Currently, the
Company pays the cost of this coverage.


If you Retire from Americas Styrenics, and met the eligibility requirements for
this Plan at the time you left your prior Participating Employer, the applicable
salary for determining your coverage is your salary at the time you left your
prior Participating Employer. See footnote 2 below.


















2 The applicable salary if you work for Americas Styrenics is not your Americas
Styrenics salary at time of retirement from Americas Styrenics. The applicable
salary is your salary at the time you left your prior Participating Employer.
For example, let's assume that you worked for The Dow Chemical Company
immediately prior to beginning employment with Americas Styrenics, and your base
annual salary was $45,000 at The Dow Chemical Company at that time. Let's also
assume that at the time you leave Americas Styrenics, your base annual salary is
$50,000. The salary that the Plan will use to determine your coverage will be
the $45,000 base annual salary at the time you left The Dow Chemical Company.

44

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Coverage Age 65 or older


There are two plan options available to Retirees age 65 and older. Plan Option I
requires a monthly Retiree contribution. Currently, Plan Option II is provided
at no cost to you. If you Retire from Americas Styrenics, and met the
eligibility requirements for this Plan at the time your left your prior
Participating Employer, the applicable salary for determining your coverage is
your salary at the time you left your prior Participating Employer. See footnote
2 below.


Plan Option I: Beginning on the first of the month following your 65th birthday,
your life insurance will equal 1x your base annual salary at time of
Retirement3, rounded up to the next $1,000. At age 66, your coverage amount is
reduced 20 percent (of the original amount) each year until age 68. At age 68
and beyond, your coverage amount is equal to one-half your base
annual salary, with minimum coverage of $10,000. The following chart summarizes
the insurance coverage for Retirees electing Plan Option I:


Age
Coverage Amount
65
1x base salary at time of Retirement4 ($10,000 minimum)
66
80% of benefit at Retirement5 ($10,000 minimum)
67
60% of benefit at Retirement6 ($10,000 minimum)
68+
50% of benefit at Retirement7 ($10,000 minimum)



Plan Option II: Beginning on the first of the month following your 65th
birthday, your life insurance will equal 1x your base annual salary, rounded up
to the next $1,000. At age 66, your coverage amount is reduced 20 percent (of
the original amount) each year until you reach age 70. At age 70 and beyond, Dow
will provide coverage of $5,000. The following chart summarizes the insurance
coverage for Retirees electing Plan Option II.


Age
Coverage Amount
65
1x base salary at time of Retirement8 ($5,000 minimum)
66
80% of benefit at Retirement9 ($5,000 minimum)
67
60% of benefit at Retirement10 ($5,000 minimum)
68
40% of benefit at Retirement11 ($5,000 minimum)
69
20% of benefit at Retirement12 ($5,000 minimum)
70+
$5,000



Cost
Prior to Age 65


Currently, Retiree Company-Paid Life Insurance coverage is provided at no cost
to you.


Age 65 and Older


Plan Option I: You share the cost of coverage with Dow. Your cost is based on a
rate per $1,000 of 1X coverage and is subject to change based on plan
experience. Your premium payment is deducted, post-tax, from your monthly
pension check. Premiums may vary from year to year. Premium information is
communicated in the annual U.S. Retiree Benefits Enrollment Booklet, and
periodically in DowFriends. If you elect not to have your premium deducted from
your pension check, you must pay your premium within 31 days of your bill. If
your payment is not postmarked within 31 days of your bill, your coverage will
be canceled.




3 See footnote 2 above.
4 See footnote 2 above.
5 See footnote 2 above.
6 See footnote 2 above.
7 See footnote 2 above.
8 See footnote 2 above.
9 See footnote 2 above.
10 See footnote 2 above.
11 See footnote 2 above.
12 See footnote 2 above.

45

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Plan Option II: Currently, coverage is provided at no cost to you.




Section 2. Retired Michigan Operations Hourly Employees


Eligibility
If you were hired on or after January 1, 2008, you are not eligible for
coverage. If you were hired prior to January 1, 2008, and you are a Retired
Michigan Operations Hourly Employee who Retired on or after June 1, 1990 but
before January 1, 2008, and you were covered under the Company-Paid Life
Insurance Plan on the day preceding your Retirement, you are eligible for the
coverage described below under “Coverage Amounts for Eligible Midland/Ludington
Hourly Retirees”. If you were a disabled Michigan Operations Hourly Employee who
was receiving a disability benefit under the Dow Long Term Disability Program or
under the Michigan Division Contract Disability Plan on January 1, 2008, and you
Retired after that date without returning to active work, and you were covered
under the Company-Paid Life Insurance Plan on the day preceding your Retirement,
you are eligible for the coverage described below under “Coverage Amounts for
Eligible Midland/Ludington Hourly Retirees”.


Coverage Amounts for Eligible Midland/Ludington Hourly Retirees
Prior to Age 65


Until you reach age 65, you will be provided with coverage equal to the amount
of coverage you had as an active Hourly Employee under the Company-Paid Life
Insurance on the day preceding the date of your Retirement.


Age 65 or older


On or after your 65th birthday, your Retiree Company-Paid Life Insurance
benefits will be determined by applying the appropriate percentage from the
following table to the amount of your Retiree Company-Paid Life Insurance in
effect the date preceding your 65th birthday, with a minimum of $5,000.


Age
Coverage Amount
65
½ x annual pay at time of Retirement ($5,000 minimum)
66
80% of benefit at Retirement ($5,000 minimum)
67
60% of benefit at Retirement ($5,000 minimum)
68
40% of benefit at Retirement ($5,000 minimum)
69
20% of benefit at Retirement ($5,000 minimum)
70+
$5,000



Cost
Currently, the Company pays the cost of this coverage.




Section 3. Retired Texas Operations Employees


Texas Operations Hourly Employees who Retired prior to January 1, 2003, and had
Non-Contributory coverage under The Dow Chemical Company Texas Operations Hourly
Optional Life Insurance Program are eligible for $10,000 of coverage until age
65. Coverage is reduced to $5000 at age 65. Currently, the Company pays the cost
of this coverage.




Section 4. Retired Hampshire Waterloo Hourly Employees


If you retired from Hampshire Chemical Corp. on or after March 1, 1988,through
December 31, 1999, at age 62 or older and were represented while an active
employee by the United Steelworkers of America AFL-CIO Local Union #7110, a
bargaining unit of Hampshire Chemical Corp.’s Waterloo, NY facility,you have
$5000 of coverage. Currently, the Company pays the cost of this coverage.



46

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Section 5. Retired Hampshire Owensboro and Nashua Hourly Employees


If you Retired from Hampshire Chemical Corp. between March 1, 1988, and
January 1, 1999, and had five or more years of service with W.R. Grace Company
and/or Hampshire Chemical Corp. and were represented while an active employee by
either the International Brotherhood of Boilermakers, Iron Ship Builders,
Blacksmiths, Forgers and Helpers (AFL-CIO) Local Lodge 727 (a bargaining unit at
Hampshire Chemical Corp.’s Owensboro, Kentucky facility) or the International
Chemical Workers Union Council/UFCW, Local No. 952-C (a bargaining unit at
Hampshire Chemical Corp.’s Nashua, New Hampshire facility), you are eligible for
the coverage described below in Coverage Amounts for Eligible Hampshire
Owensboro and Nashua Hourly Retirees.

Coverage Amounts for Eligible Hampshire Owensboro and Nashua Hourly Retirees.
If you are an eligible Retiree who was represented by the International
Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers (AFL-CIO) Local Lodge 727 (a bargaining unit at Hampshire Chemical
Corp.’s Owensboro, Kentucky facility) while you were an active Employee, your
coverage is $6000.


If you are an eligible Retiree who was represented by the International Chemical
Workers Union Council/UFCW, Local No. 952-C (a bargaining unit at Hampshire
Chemical Corp.’s Nashua, New Hampshire facility) while you were an active
Employee, your coverage is $5000.


Cost
Currently, the Company pays the cost of this coverage




Section 6. Disability Retirees


If your were hired on or after January 1, 2008, you are not eligible for
coverage13. If you were hired prior to January 1, 2008, and if you are receiving
a “disability retirement benefit” from the DEPP component of the Dow Employees'
Pension Plan ("DEPP"), as defined under DEPP, and are not a former Texas
Operations Hourly Employee who retired prior to January 1, 2003, and you were
covered under The Dow Chemical Company Company-Paid Life and/or Employee-Paid
Life Insurance Plans on the day preceding your Retirement, you are eligible for
the coverage described below in Coverage Amounts for Disability Retirees. If you
are receiving disability retirement payments from the UCEPP component of the
Union Carbide Employees’ Pension Plan (“UCEPP”) and retired on or after
February 7, 2003, you are also eligible for the coverage described below in
Coverage Amounts for Disability Retirees.


If you are a former Texas Operations Hourly Employee who retired prior to
January 1, 2003 receiving a “disability retirement benefit” from the DEPP
component of the Dow Employees' Pension Plan ("DEPP"), as defined under DEPP,
and you were covered under the Texas Operations Hourly Contributory Optional
Life Insurance Plan coverage on the day preceding your Retirement, you are
eligible for coverage as described below in Coverage Amounts for Texas
Operations Hourly Disability Retirees.


Coverage Amounts for Disability Retirees
Pre-65 coverage. If you are a Retiree who is receiving a “disability retirement
benefit” from DEPP or UCEPP, as defined under DEPP or UCEPP, respectively, you
will be provided with Retiree Company-Paid Life coverage equal to the coverage
you had as an active employee. Until age 65, additional coverage equal to 1/2 x
or 1x your base annual pay at Retirement14, rounded up to the next $1000, is
provided if you were previously enrolled for at least that amount of
Employee-Paid Life coverage as an active employee. Coverage is contingent on you
continuing to meet the requirements to receive disability retirement benefits
from DEPP or UCEPP, whichever is applicable. If your DEPP disability retirement
effective date is prior to January 1, 2006 (or your UCEPP disability retirement
effective date is on or after February 7, 2003 and prior to










13 An Employee's earliest hire date with a Participating Employer will be
recognized by the Program, provided there are no breaks in service outside the
group of Participating Employers. If there is a break in service, your latest
date of hire shall apply, unless you meet the following description.
Description: Your employment with a Participating Employer terminated prior to
January 1, 2008 (referred to as your “pre-January 1, 2008 termination date”),
and you are subsequently re-hired by a Participating Employer, and 1) you become
a participant of the DEPP component of the Dow Employees' Pension Plan, and did
not become a participant of the UCEPP component of the Union Carbide Employee'
Pension Plan or 2) you were eligible for coverage under a retiree life insurance
plan under the Program as of your pre-January 1, 2008 termination date because
you were a Retiree. If you meet this description, your first hire-date will be
recognized by the Plan.
14 See footnote 3 above.

47

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


January 1, 2006), this additional coverage is currently provided at no cost to
you. Age 65 and older. If you are: (1) a disability retiree under DEPP or UCEPP,
and (2) your DEPP disability retirement effective date is prior to
January 1, 2006 (or your UCEPP disability retirement effective date is on or
after February 7, 2003 and prior to January 1, 2006), and (3) you are not a
Texas Operations Hourly Employee who began receiving disability retirement from
DEPP prior to January 1, 2003, and (4) you were covered under the Dow
Company-Paid Life Insurance Plan on the day preceding your Retirement, then you
are covered under Plan Option I if you enrolled for Option I at time of
Retirement. Coverage is contingent on you continuing to meet the requirements to
receive disability retirement benefits from DEPP or UCEPP. Currently, this
coverage is provided at no cost to you.


Coverage Amounts for Texas Operations Hourly Disability Retirees


Retired Prior to January 1, 1997


If you are a former Texas Operations Hourly Employee who retired prior to
January 1, 1997 receiving a “disability retirement benefit” from the DEPP
component of the Dow Employees' Pension Plan ("DEPP"), as defined under DEPP,
and you were covered under the Texas Operations Hourly Contributory Optional
Life Insurance Plan coverage on the day preceding your Retirement, you are
eligible for coverage.


Retirees Less than Age 65:


Coverage equal to the amount you had as an active employee under the Texas
Operations Hourly Contributory Optional Life Insurance Plan was provided until
the first of the month following your 65th birthday.


Retirees Age 65 or Older:


If prior to age 65 your coverage amount was equal to or greater than $30,000,
coverage will be $25,000 beginning on the first of the month following your 65th
birthday. The amount of coverage is reduced each year with the minimum amount at
age 68 of $10,000. Once coverage is waived or terminated, it cannot be
reinstated.


Age 65
$25,000
Age 66
$20,000
Age 67
$15,000
Age 68 & After
$10,000



Retired on or after January 1, 1997 through December 31, 2002


If you are a former Texas Operations Hourly Employee who retired on or after
January 1, 1997 through December 31, 2002, and are receiving a “disability
retirement benefit” from the DEPP component of the Dow Employees' Pension Plan
("DEPP"), as defined under DEPP, and you were covered under the Texas Operations
Hourly Contributory Optional Life Insurance Plan coverage on the day preceding
your Retirement, you are eligible for coverage.


Retirees Less than Age 65:


Coverage was provided in increments of $10,000, subject to a minimum of $10,000
and a maximum of either $60,000, or one-half the amount of Optional Contributory
coverage in effect on the day preceding Retirement, whichever is less. Once
coverage is waived or terminated, it cannot be reinstated.




Retirees Age 65 or Older:


If prior to age 65, your coverage amount was equal to or greater than $30,000
coverage will be $25,000 beginning on the first of the month following your 65th
birthday. The amount of covearge is reduced each year with the minimum amount at
age 68
of $10,000. Once coverage is waived or terminated, it cannot be reinstated.
Age 65
$25,000
Age 66
$20,000
Age 67
$15,000
Age 68 & After
$10,000


48

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Section 7. Retired Split Dollar Participants


A “Retired Split Dollar Participant” is eligible for the coverage described
below in Coverage Amount for Eligible Split Dollar Retirees. A “Retired Split
Dollar Participant” is defined as a person who meets the requirements of one of
the following:


i.
A person who: (a) was a Retiree on or before September 30, 2003, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on or before September 30, 2003, and (c) signed a waiver of all his or her
rights under The Dow Chemical Company Executive Split Dollar Life Insurance
Agreement between him or her and The Dow Chemical Company; or

ii.
A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium; or

iii.
A person who: (a) was an active Employee on September 30, 2002, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on September 30, 2002, and (c) signed a waiver of all his or her rights under
The Dow Chemical Company Executive Split Dollar Life Insurance Agreement between
him or her and The Dow Chemical Company, and (d) on the day preceding his or her
Retirement, was covered under the Company-Paid Life Insurance Plan component of
The Dow Chemical Company Group Life Insurance Program that is available to
active Employees, and (e) is now a Retiree; or

iv.
A person who: (a) was an active Employee on or before October 31, 2002, and (b)
was enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2002, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2002, and (d) on the day preceding his or her Retirement, was
covered under the Company-Paid Life Insurance Plan component of The Dow Chemical
Company Group Life Insurance Program that is available to active Employees, and
(e) is now a Retiree; or

v.
A person who: (a) was an active Employee on October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, and (e) on the day preceding his or her Retirement, was covered
under the Company-Paid Life Insurance Plan component of The Dow Chemical Company
Group Life Insurance Program that is available to active Employees, and (f) is
now a Retiree; or

vi.
A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2005, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2005, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, or

vii.
A person who is not described in (vi) above, and (a) was a Retiree on or before
October 31, 2003, and (b) was enrolled in the Union Carbide Corporation
Executive Life Insurance Plan on October 31, 2005, and (c) for whom the
Agreement and Collateral Assignment between him or her and Union Carbide
Corporation was terminated on or about October 31, 2005. For purposes of the
Plan, “1X” means either 1 times your final annual salary at Union Carbide or 40%
of your final annual salary at Union Carbide, or 2 times your final annual
salary at Union Carbide, depending on the amount of coverage you had under the
Union Carbide Corporation Executive Life Insurance Plan on October 31, 2005.


49

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Enrollment
Retired Split Dollar Participants who were active Employees at the time their
split dollar agreement was terminated, are required to submit an enrollment form
at the time they Retire. Failure to return the form within 31 days of Retirement
will result in automatic enrollment at the same coverage level you had as an
active Employee under Company-Paid Life Insurance (1x coverage).


Coverage Amount for Eligible Split Dollar Retirees
Except for a person described in Section 7(vii), a Retired Split Dollar
Participant has 1 times (1x) his or her final annual salary at the time of
Retirement15, which will continue until death. However, if you elect to waive
this special 1x coverage, you will not be allowed to re-enroll in the future.
With respect to a person described in Section 7 (vii), a Retired Split Dollar
Participant has an amount of coverage equal to 1x, as defined in
Section 7 (vii).


Cost
Currently, the Company pays the cost of this coverage.


Section 8. Post-65 Executive Life Insurance Participants


A “Post-65 Executive Life Insurance Participant” is a person who was notified
prior to 1989 of their eligibility for Post-65 Executive Life Insurance, who
subsequently retired and completed a Post-65 Executive Life Insurance election
form, and did not later enroll in The Dow Chemical Company Executive Split
Dollar Life Insurance Plan.


Enrollment
Post-65 Executive Life Insurance Coverage is closed to new enrollments.


Coverage Amount for Post-65 Executive Life Insurance Participants
Effective with their 65th birthday, a Post-65 Executive Life Insurance
Participant has coverage equal to two times (2x) their final pay up to a maximum
of two million dollars. This coverage will continue until death, as long as the
required premiums are paid.


Cost
Currently, the cost of this coverage is shared by the Retiree and the Company.
The Retiree’s contribution, which is based on 1x of coverage is currently $1.62
per thousand. Premiums are subject to change. If your premiums are not
automatically deducted from payments from the Dow Employees’ Pension Plan
(“DEPP”), you must pay your premium within 31 days of your bill. If your payment
is not postmarked within 31 days of your bill, your coverage will be canceled.


End of Coverage
You will retain a one-time option to discontinue coverage under this program and
obtain coverage applicable to a Retiree of like age under the Retiree
Company-Paid Life Insurance Plan described under Section 1. However, there will
be no refund of premiums paid under the
Post-65 Executive Life Insurance program.




Section 9. Retired Union Carbide Employees


If you Retired prior to February 7, 2003, you are covered under The Dow Chemical
Company Group Life Insurance Program’s Union Carbide Subsidiary Basic Life
Insurance Plan. You are not eligible for coverage under The Dow Chemical Company
Group Life Insurance Program’s Company-Paid Life Insurance Plan.




Section 10. Retired Dow AgroSciences Employees


If you retired prior to January 1, 2006 under the Dow AgroSciences Pension Plan,
you are eligible for coverage equal to one times (1x) your annual base salary at
time of retirement, rounded up to the next $1000, until you reach age 66. At age
66, coverage will decrease 20% each year until you either reach age 70 or until
the coverage amount is reduced to $10,000, whichever occurs first.










15 See footnote 3 above.

50

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Enrollment
Coverage for Retired Dow AgroSciences Employees under this section is closed to
new enrollments.


Cost
Currently, the Company pays the cost of this coverage.




Section 11. General Eligibility Information


Check the Plan Document, which addresses unusual situations, such as mergers and
acquisitions, for additional eligible retiree populations.


The applicable Claims Administrator determines eligibility. The Claims
Administrator is a fiduciary to the Plan and has the full discretion to
interpret the provisions of the Plan and to make findings of fact.
Interpretations and eligibility determination by the Claims Administrator are
final and binding on Participants.


If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan or have been told
that you are not, see the Claims Procedures Appendix of this SPD.


You may waive coverage. If you want to waive coverage, you must provide written
notification to North America Benefits. If you waive coverage, you waive all
future rights to re-enroll for coverage.




Section 12. Reporting Imputed Income


Except for Retired Split Dollar Participants and Post-65 Executive Life
Insurance Participants, the Internal Revenue Code allows the cost for the first
$50,000 of Retiree Company-Paid Life Insurance Plan coverage to be excluded from
taxable income. Any imputed income resulting from your life insurance coverage
will be reported to the IRS along with your annual pension income information.


The imputed income is determined based on a Uniform Premium Table established by
the federal government.


If you are a retired Michigan Operations Hourly Employee who retired prior to
January 1, 2008, the cost of your combined Company-Paid Life and Employee-Paid
Life in excess of $50,000 is taxable income and is determined based on the
Uniform Premium Table established by the federal government.


If your Retiree Company Paid Life coverage is greater than $50,000, and you want
to decrease the amount of coverage from 1X to $50,000, you may elect to do so by
contacting the Retiree Service Center. The age 65 and older reduction factors
will be applied to the $50,000 amount, instead of the original Retiree
Company-Paid Life amount. Once coverage is reduced, it may not be reinstated.




Section 13. Naming Your Beneficiary


If you did not register your beneficiary information with MetLife at
www.MetLife.com/MyBenefits, or by mailing the appropriate beneficiary form to
the MetLife Recordkeeping Center while an active employee, you must do so upon
retirement. MetLife became the record keeper for Retiree Life Insurance
beneficiary designations effective June 1, 2008. Beneficiary information
previously recorded at the DowBenefits Center was not transferred to MetLife.

51

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


If you do not name a beneficiary, your Retiree Company-Paid Life Insurance
benefit will be paid to the person you designated under the active employee
Company-Paid Life Insurance Plan. If you do not name a beneficiary and you did
not designate a beneficiary under the active employee Company-Paid Life
Insurance Plan, MetLife may determine the beneficiary to be one or more of the
following who survive you:
•
Your Spouse or Domestic Partner; or

•
Your children; or

•
Your parent(s); or

•
Your sibling(s).



If you fail to name a beneficiary and you did not designate a beneficiary under
the active employee Company-Paid Life Insurance Plan, instead of making payment
to any of the above, MetLife may pay your estate. Your failure to designate a
beneficiary may delay the payment of funds.


If you wish to change your beneficiary designation, or need to register for the
first time, you can do so via the Internet at www.MetLife.com/MyBenefits, or
www.dowfriends.com. If you prefer, you can request forms by calling MetLife
Customer Service toll-free at (866) 492-6983,
Monday – Friday, 8:00 am – 11:00 pm (ET). A life event (such as
marriage/domestic partnership, divorce/termination of domestic partnership,
etc.) may signal a need to change your beneficiary.




Section 14. Benefit Payment


In the event of your death, your beneficiary should contact the Retiree Service
Center. A certified death certificate must be provided to MetLife to disburse
the life insurance proceeds. See Claims Procedures Appendix of this SPD. Contact
the Retiree Service Center at 1-800-344-0661.




Section 15. Accelerated Benefit Option (ABO)


Under the Accelerated Benefit Option (ABO), if you have been diagnosed as
terminally ill with 12 months or less to live16, you may be eligible to receive
up to 80% of your Retiree Company-Paid Life Insurance and Retiree Optional Life
Insurance benefits before death if certain requirements are met. Having access
to life proceeds at this important time could help ease financial and emotional
burdens. In order to apply for ABO, you must be covered for at least $10,000
from your Retiree Company-Paid Life Insurance and/or Retiree Optional Life
Insurance. You may receive an accelerated benefit of up to 80 percent (minimum
$5,000 and maximum $500,000) of your Retiree Company-Paid Life Insurance and/or
Retiree Optional Life Insurance benefit. An accelerated benefit is payable in a
lump sum and can be elected only once. The death benefit will be reduced by the
amount of accelerated beneft paid. Accelerated benefits are not permitted if you
have assigned your life insurance benefit to another individual or to a trust.


The accelerated life insurance benefits are intended to qualify for favorable
tax treatment under the Internal Revenue Code of 1986, as amended. If the
accelerated benefits qualify for such favorable tax treatment, the benefits will
be excludable from your income and not subject to federal taxation. Payment of
the accelerated benefit will be subject to state taxes and regulations. Tax laws
relating to accelerated benefits are complex. You are advised to consult with a
qualified tax advisor.


Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.


If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the Retiree Service Center at 1-800-344-0661 and must be
completed and returned for evaluation and approval by MetLife.










16 For Texas residents, the requirement is 24 months or less to live.

52

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Section 16. Funding


The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”).
Except for Plan Option I, the Participating Employers currently pay the entire
cost of the Retiree Company-Paid Life Insurance Plan. For Plan Option I, the
Retiree and the Participating Employer share the cost. The insurance carrier
underwriting the Plans may combine the experience for the policy with other
policies held by Dow. This means that the costs of these coverages may be
determined on a combined basis, and the costs accumulated from year to year.
Favorable experience under one or more coverages in a particular year may offset
unfavorable experience on other coverages in the same year or offset unfavorable
experience of coverages in prior years. Policy dividends declared by the insurer
for the Retiree Company-Paid Life Insurance Plan attributable to Dow’s premiums
are used to reduce Dow’s cost for the coverage in the same and prior years.




Section 17. Your Rights


You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review the Filing a Claim section, Appealing a Denial of
Claims section, Fraud Against the Plan section, Your Legal Rights section,
Welfare Benefits section, the Company’s Right to Amend, Modify and Terminate the
Plans section, Disposition of Plan Assets if the Plan is Terminated section, For
More Information section, Important Note section and ERISA Information section
at the end of this SPD.




Section 18. Ending Coverage


Your Retiree Company-Paid Life Insurance coverage ends on the earlier of:


The date the Group Policy ends;
The date you no longer meet the eligibility requirements of the Plan; or
The date you elect to terminate your coverage.




Section 19. Converting to an Individual Policy


If your Company-Paid Life Insurance coverage ends because you elect to terminate
your coverage or you are longer meet the eligibility requirements of the Plan,
your coverage may be converted to an individual non-term policy through MetLife,
Inc. The maximum amount of insurance that may be elected for the new policy is
the amount of Company-Paid Life Insurance in effect for you under the
Company-Paid Life Insurance Plan on:
•
the date you elected to terminate your coverage; or

•
the date you no longer meet the eligibility requirements of the Plan.



If your Company-Paid Life Insurance coverage ends because Dow has cancelled the
Company-Paid Life Insurance coverage under the MetLife group life insurance
policy, or Dow has amended the Company-Paid Life Insurance Plan to exclude
coverage for your eligible group, you may convert your Company-Paid Life
Insurance coverage to an individual non-term MetLife policy; provided you have
been covered under the Company-Paid Life Insurance Plan for at least 5 years
immediately prior to losing coverage under the Company-Paid Life Insurance Plan.
The amount you may convert is limited to the lesser of:
•
the amount of Company-Paid Life Insurance for you that ends under the Group
Policy less the amount of life insurance for which you become eligible under any
group policy within 31 days after the date insurance ends under the Group
Policy; or

•
$2,000.



You must file a conversion application with MetLife and make the required
premium payment to MetLife within 31 days of the date your Dow coverage is lost
or decreases. Contact the Dow Retiree Service Center to obtain a form for
converting your coverage. Once you have obtained the form, contact the MetLife
Conversion Group at 1-877- 275-6387 to file your form, or to obtain further
information. You are responsible for initiating the conversion process within
the appropriate timeframes.  



53

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health form may help reduce your cost.

54

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Chapter Two: Retiree Optional Life Insurance Plan


As of January 1, 2005, the following plans were merged into the Retiree Optional
Life Insurance Plan: The Dow Chemical Company Texas Operations Hourly Optional
Life Insurance Program’s Retiree Optional Life Insurance Plan; Hampshire
Chemical Corporation Hourly Optional Group Life Insurance Program’s
Pre-65 Retiree Optional Life Insurance Plan; Hampshire Chemical Corporation
Hourly Optional Group Life Insurance Program’s Retiree Optional Life Insurance
plan (Waterloo); and ANGUS Chemical Company Hourly Optional Group Life Insurance
Program’s Pre-65 Retiree Optional Life Insurance Plan. Such plans no longer
exist as separate plans, but are now a part of the Retiree Optional Life
Insurance Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life
Insurance Plan was terminated, and the optional retiree life insurance portion
of that plan was incorporated into The Dow Chemical Company Group Life Insurance
Program’s Retiree Optional Life Insurance Plan for those who retired prior to
January 1, 2006. Effective January 1, 2008, the Midland and Ludington Hourly
Pre-65 Retiree Optional Life Insurance Plan was incorporated into The Dow
Chemical Company Group Life Insurance Program’s Retiree Optional Life Insurance
Plan for those who retired prior to June 1, 1990, and for those who retired on
or after June 1, 1990 provided that their hire date was prior to
January 1, 2008. Group Policies 11700-G-09 and 11700-G-67 for the Michigan
Hourly Optional Life Insurance Program were merged into 11700-G.




The Retiree Optional Life Insurance Plan is referred to in Chapter Two as the
“Plan”.


Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees
Section 2 applies to Retired Texas Operations Hourly Employees who retired
during a specified period
Section 3 applies to Retired Hampshire Waterloo Hourly Employees who retired
during a specified period
Section 4 applies to Disability Retirees
Section 5 applies to Retired Split Dollar Participants
Section 6 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003
Section 7 applies to Retired Employees of Dow AgroSciences LLC who retired prior
to January 1, 2006
Section 8 applies to Retired Michigan Operations Hourly Retirees who retired
prior to January 1, 2008
Section 9 through to the remaining sections of Chapter Two apply to all persons
eligible for coverage under the Plan




Section 1. Retired Salaried Employees and Certain Retired Hourly Employees


Eligibility
Section 1 of Chapter Two of this SPD does NOT apply to:


•
Former Employees who were hired or rehired on or after January 1, 200817;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance, are
not eligible under this Plan while they are covered under the active employee
coverage;

•
Hourly Employees who retired from Michigan Operations prior to January 1, 2008;

•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•
Texas Operations Employees who retired prior to prior to January 1, 2003;

•
Retired Split Dollar Participants;

•
Union Carbide Employees who retired prior to February 7, 2003;

•
Dow AgroSciences employees who retired prior to January 1, 2006;









17 An Employee's earliest hire date with a Participating Employer will be
recognized by the Program, provided there are no breaks in service outside the
group of Participating Employers. If there is a break in service, your latest
date of hire shall apply, unless you meet the following description.
Description: Your employment with a Participating Employer terminated prior to
January 1, 2008 (referred to as your “pre-January 1, 2008 termination date”),
and you are subsequently re-hired by a Participating Employer, and 1) you become
a participant of the DEPP component of the Dow Employees' Pension Plan, or you
become a participant of the UCEPP component of the Union Carbide Employee'
Pension Plan, or 2) you were eligible for coverage under a retiree life
insurance plan under the Program as of your pre-January 1, 2008 termination date
because you were a Retiree. If you meet this description, your first hire date
will be recognized by the Plan.

55

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to
January 1, 2011;

•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008;

•
Poly-Carb Inc. and GNS Employees who retire are not eligible for this Plan;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer.

•
Individuals who are eligible to participant in the Rohm and Haas Company
Retirement Plan.

•
Individuals who are eligible to participate in the Morton International, Inc.
Pension Plan for Collectively Bargained Employees.



Except for those populations identified above, if you are a Retiree who is less
than age 65 and, on the day preceding your Retirement, you were enrolled for
coverage under an Employee-Paid Life Insurance Plan sponsored by a Participating
Employer, you are eligible for the coverage described below in Optional Coverage
Amounts for Eligible Salaried and Hourly Retirees without completing and
submitting a statement of health. If you were not previously enrolled,
completing and submitting a statement of health is required. In order to be a
“Retiree”, you must meet the definition of “Retiree” under the Plan.

Enrollment
Upon Retirement, if you were previously enrolled for Employee-Paid Life
Insurance as an active Employee, you may complete an enrollment form or complete
enrollment through the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com. Your Retiree Optional Life coverage will be effective
immediately. You must return your completed enrollment form to North America
Benefits or complete enrollment through the Dow Benefits website within 31 days
of your Retirement. Failure to enroll within 31 days of your Retirement will
result in waiver of your coverage.


If you want coverage but were not previously enrolled, you must complete and
submit a statement of health from the Dow Benefits website found on My HR
Connection or on www.dowbenefits.ehr.com. If you do not have internet access,
you can obtain a statement of health form from MetLife’s Statement of Health
Unit at 1-800-638-6420. This proof may require a physical examination, at your
expense. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when a MetLife physician is
used.


You may decrease or cancel your coverage at any time by contacting the Retiree
Service Center.


If you wish to enroll at a later date or increase your coverage amount,
completing and submitting a statement of health will be required.


Optional Coverage Amounts and Costs for Eligible Salaried and Hourly Retirees
You may purchase coverage equal to either 1/2x or 1x your base annual salary at
Retirement18, rounded up to the next $1,000, if you were previously enrolled for
at least that amount of coverage as an active employee. Pre-65 Retiree Optional
rates are age-related rates. Premium information is communicated annually by the
Plan Administrator. Premiums are subject to change. If your premiums are not
automatically deducted from payments from the Dow Employees’ Pension Plan, or
the Union Carbide Employees’ Pension Plan, you must pay your premium within 31
days of your bill. If your payment is not postmarked within 31 days of your
bill, your coverage will be canceled.


If you were previously enrolled for a lesser amount, completing and submitting a
statement of health will be required. In any case, the maximum coverage
available is 1x, rounded up to the next $1,000.








18 The applicable salary if you work for Americas Styrenics is not your Americas
Styrenics salary at time of retirement from Americas Styrenics. The applicable
salary is your salary at the time you left your prior Participating Employer.
For example, let's assume that you worked for The Dow Chemical Company
immediately prior to beginning employment with Americas Styrenics, and your base
annual salary was $45,000 at The Dow Chemical Company at that time. Let's also
assume that at the time you leave Americas Styrenics, your base annual salary is
$50,000. The salary that the Plan will use to determine your coverage will be
the $45,000 base annual salary at the time you left The Dow Chemical Company.

56

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


If you Retire from Americas Styrenics, and met the eligibility requirements of
the Plan at the time you left your prior Participating Employer, the applicable
salary for determining your coverage is your salary at the time you left your
prior Participating Employer. See footnote 21 below.






End of Coverage
Coverage ends at the end of the month in which you reach age 65. Coverage ends
earlier than age 65 if you cancel coverage or fail to pay the required premiums.




Section 2. Retired Texas Operations Employees


Retired on or after October 1, 1992 but prior to January 1, 2003    


Texas Operations Hourly Employees who Retired on or after October 1, 1992 but
prior to January 1, 2003, and were enrolled on the day preceding their
Retirement in the Optional Life Insurance Plan of The Dow Chemical Company Texas
Operations Hourly Optional Life Insurance Program are eligible for the coverage.


Retirees Less than Age 65:


Coverage could be purchased in increments of $10,000, subject to a minimum of
$10,000 and a maximum of either $60,000, or one-half the amount of Optional
Contributory coverage you had in effect on the day preceding your Retirement,
whichever is less. Once coverage is waived or terminated, it cannot be
reinstated.


Retirees Age 65 or Older:


If you carried an amount equal to or greater than $30,000 prior to age 65 you
had the option to purchase $25,000 beginning on the first of the month following
your 65th birthday. The amount of insurance is reduced each year with the
minimum amount at age 68 of $10,000. Once coverage is waived or terminated, it
cannot be reinstated.


Age 65
$25,000
Age 66
$20,000
Age 67
$15,000
Age 68 & After
$10,000



Your premium for Retiree Optional Life Insurance is based on the amount of
coverage you select. Your premiums are deducted post-tax from your monthly
pension check. Premiums are subject to change. Premium changes are published in
DowFriends. If your premiums are not automatically deducted from pension
payments, you must pay your premium within 31 days of your bill. If your payment
is not postmarked within 31 days of your bill, your coverage will be cancelled.




Retired Prior to October 1, 1992


Texas Operations Hourly Employees who Retired prior to October 1, 1992, and were
enrolled, on the day preceding their Retirement, in the Optional Life Insurance
Plan of The Dow Chemical Company Texas Operations Hourly Optional Life Insurance
Program are eligible for the coverage.


Retirees Less than Age 65:


Coverage could be purchased for half the amount of coverage you had as an active
Employee under the Optional Contributory plan, up to $25,000 until age 65. Once
coverage is waived or terminated, it cannot be reinstated.

57

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Retirees Age 65 or Older:


If you carried an amount equal to or greater than $30,000 prior to age 65, you
had the option to purchase $25,000 beginning on the first of the month following
your 65th birthday. The amount of insurance is reduced each year with the
minimum amount at age 68 of $10,000. Once coverage is waived or terminated, it
cannot be reinstated.
Age 65
$25,000
Age 66
$20,000
Age 67
$15,000
Age 68 & After
$10,000



If you carried an amount equal to $20,000 prior to age 65 you had the option to
purchase $20,000 beginning on the first of the month following your
65th birthday. The amount of insurance is reduced each year with the minimum
amount at age 68 of $10,000. Once coverage is waived or terminated, it cannot be
reinstated.


Age 65
$25,000
Age 66
$20,000
Age 67
$15,000
Age 68 & After
$10,000



Your premium for Retiree Optional Life Insurance is based on the amount of
coverage you select. Your premiums are deducted post-tax from your monthly
pension check. Premiums are subject to change. Premium changes are published in
DowFriends. If your premiums are not automatically deducted from pension
payments from the Dow Employees’ Pension Plan (DEPP), formerly known as the Dow
Employee Retirement Plan (ERP), you must pay your premium within 31 days of your
bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be cancelled.




Section 3. Retired Hampshire Waterloo Hourly Employees


If you retired from Hampshire Chemical Corp. on or after March 1, 1988,through
December 31, 1999, at age 55 or older and were represented while an active
employee by the United Steelworkers of America AFL-CIO Local Union #7110, a
bargaining unit of Hampshire Chemical Corp.’s Waterloo, NY facility, and you
were enrolled in Hampshire Chemical Corp. supplemental employee paid life
insurance coverage on the day preceding your retirement, you are eligible for
the amount of optional life insurance you had on the day preceding your
retirement, ie., $2500, $5000, $7500, or $13,000. You are required to pay the
premiums. Premiums are subject to change. Changes to premiums are published in
DowFriends. If your premiums are not automatically deducted from your pension
payments, you must pay your premium within 31 days of your bill. If your payment
is not postmarked within 31 days of your bill, your coverage will be cancelled.




Section 4. Disability Retirees


If you were hired on or after January 1, 2008, you are not eligible for
coverage19. If you were hired prior to January 1, 2008, and if you are receiving
a “disability retirement benefit” from the DEPP component of the Dow Employees’
Pension Plan (“DEPP”), as defined under DEPP, and you are not a former Texas
Operations Hourly Employee, and you were covered under The Dow Chemical Company
Employee-Paid Life Insurance Plan on the day preceding your Retirement, you are
eligible for the coverage described below in Coverage Amounts for Disability
Retirees.


If you are receiving a “disability retirement benefit” from the UCEPP component
of the Union Carbide Employees’ Pension Plan (“UCEPP”), as defined under UCEPP,
on or after February 7, 2003, and you were covered under The Dow Chemical
Company Employee-Paid Life Insurance Plan on the day preceding your Retirement,
you are also eligible for the coverage described below in Coverage Amounts for
Disability Retirees.


19 An Employee's earliest hire date with a Participating Employer will be
recognized by the Program, provided there are no breaks in service outside the
group of Participating Employers. If there is a break in service, your latest
date of hire shall apply, unless you meet the following description.
Description: Your employment with a Participating Employer terminated prior to
January 1, 2008 (referred to as your “pre-January 1, 2008 termination date”),
and you are subsequently re-hired by a Participating Employer, and 1) you become
a participant of the DEPP component of the Dow Employees' Pension Plan or you
become a participant of the UCEPP component of the Union Carbide Employee'
Pension Plan, or 2) you were eligible for coverage under a retiree life
insurance plan under the Program as of your pre-January 1, 2008 termination date
because you were a Retiree. If you meet this description, your first hire-date
will be recognized by the Plan.

58

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Coverage Amounts for Disability Retirees


Pre-65 coverage.


Disability retirement on or after January 1, 2006: Effective January 1, 2006, if
you are a disability retiree under DEPP or UCEPP, and your disability retirement
effective date is on or after January 1, 2006, your eligibility, coverage
amounts and costs are the same as Retirees who are not receiving a “disability
retirement benefit” under DEPP or UCEPP. See Chapter Two, Section 1 of this SPD.


Disability retirement prior to January 1, 2006: See Chapter One, Section 6 of
this SPD.


Age 65 and older.


Disability retirement on or after January 1, 2006: Effective January 1, 2006, if
you are a disability retiree under DEPP or UCEPP and your disability retirement
effective date is on or after January 1, 2006, your eligibility, coverage
amounts and costs are the same as Retirees who are not receiving a disability
retirement under DEPP or UCEPP.


Disability retirement prior to January 1, 2006: See Chapter One, Section 6 of
this SPD.




Section 5. Retired Split Dollar Participants


Except for those described in Section 7 (vii) of Chapter One: Company Paid Life
Insurance Plan in this SPD, Retired Split Dollar Participants are eligible for
1x Split Dollar Equivalent Coverage if they elected to purchase the
1x Employee-paid or Retiree-paid split dollar replacement coverage (“1x Split
Dollar Equivalent Coverage”) at the time it was offered to them when their split
dollar agreements were terminated, and they continue to pay the premiums for
that coverage. For the definition of “Retired Split Dollar Participants” see
Chapter One of this SPD, Section 7 entitled Retired Split Dollar Participants .
Retired Split Dollar Participants described in Section 7 (vii) of Chapter One
are not eligible for coverage under the Retiree Optional Life Insurance Plan.


The Plan Administrator determines eligibility. The Plan Administrator is a
fiduciary to the Plan and has the full discretion to interpret the provisions of
the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.


If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan or have been told
that you are not, see the Claims Procedures Appendix of this SPD.


Enrollment
If you are a Retired Split Dollar Participant who was an active Employee at the
time your split dollar agreement was terminated, and you are paying premiums for
the 1x Split Dollar Equivalent Coverage, you are required to submit an
enrollment form at the time you Retire if you wish to continue the 1x Split
Dollar Equivalent Coverage as a Retiree. Failure to return the form within
31 days of your Retirement will result in automatic enrollment in the 1x Split
Dollar Equivalent Coverage. If you waived the 1x Split Dollar Equivalent
Coverage at the time your split dollar agreement was terminated, or if such
coverage was waived or cancelled after your split dollar agreement was
terminated, you may not subsequently enroll for such coverage at any time.


Costs
You pay the premium for coverage. The cost for coverage is subject to change,
according to Plan experience. Premiums are subject to change. If your premiums
are not automatically deducted from payments from the Dow Employees’ Pension
Plan or the Union Carbide Employees’ Pension Plan, you must pay your premium
within 31 days of your bill. If your payment is not postmarked within 31 days of
your bill, your coverage will be canceled.

59

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Coverage Levels
Coverage is 1x of your final annual salary20 rounded up to the next $1,000.


End of Coverage


1x Split Dollar Equivalent Coverage ends if you cancel coverage or fail to pay
the required premiums.




Section 6. Retired Union Carbide Employees


If you Retired prior to February 7, 2003, you are covered under The Dow Chemical
Company Group Life Insurance Program’s Union Carbide Subsidiary Basic Life
Insurance Plan. You are not eligible for coverage under the Retiree Optional
Life Insurance Plan.




Section 7. Retired Dow AgroSciences Employees


If you Retired prior to January 1, 2006 under the Dow AgroSciences Pension Plan
and if you were enrolled in supplemental coverage (1x, 2x, 3x, or 4x) under the
Dow AgroSciences LLC Life Insurance Plan as an active Employee on the day
preceding your retirement, you may purchase supplemental life insurance coverage
equal to one times your annual base salary at the time of your Retirement. You
are required to pay the premiums. Premiums are age-related and subject to
change. Changes to premiums are published in DowFriends. If your premiums are
not automatically deducted from payments from your pension, you must pay your
premium within 31 days of your bill. If your payment is not postmarked within
31 days of your bill, your coverage will be cancelled.


Coverage ends at the end of the month in which you reach age 65. Coverage ends
earlier than age 65 if you cancel coverage or fail to pay the required premiums.




Section 8. Retired Michigan Operations Hourly Employees


Eligibility
If you are a Retired Midland or Ludington Hourly Employee who is less than
65 years of age and you Retired on or after June 1, 1990, but prior to
January 1, 2008, you are eligible for Pre-65 Retiree Optional Life Insurance
coverage. If you were enrolled in the Employee-Paid Life Insurance Plan on the
day preceding your Retirement, you are eligible for continued coverage under
this Plan until you reach age 65. If you were not previously enrolled, you must
complete and submit a statement of health to participate in the Plan.


If you were a disabled Michigan Operations Hourly Employee who was receiving a
disability benefit under the Dow Long Term Disability Program or under the
Michigan Division Contract Disability Plan on January 1, 2008, and you Retired
after that date without returning to active work, and you were covered under the
Employee-Paid Life Insurance Plan on the day preceding your Retirement, you are
eligible for continued coverage under this Plan until you reach age 65.


Coverage Levels
At Retirement, you may purchase coverage equal to either 1/2X, 1X or 1 1/2X your
base annual hourly rate on the previous December 1, rounded up to the next
$1,000, if you were previously enrolled for at least that amount of coverage as
an active employee.


If you were previously enrolled for a lesser amount, a statement of health will
be required. In any case, the maximum coverage available is 1 1/2X of your base
annual hourly rate on the previous December 1, rounded up to the next $1,000.


Cost
Your premium for Pre-65 Retiree Optional Life Insurance is based on your age and
the amount of coverage you select. The cost for coverage is subject to change,
according to Plan experience.






20 See footnote 19.

60

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Your premiums are deducted post tax from your monthly pension check. Premiums
are subject to change. Premium changes are published in open enrollment
materials and DowFriends. If your premiums are not automatically deducted from
pension payments from the Dow Employees’ Pension Plan (DEPP), formerly known as
the Dow Employee Retirement Plan (ERP), you must pay your premium within 31 days
of your bill. If your payment is not postmarked within 31 days of your bill,
your coverage will be canceled.


If you are receiving a “disability retirement benefit” from the Dow Employees’
Pension Plan, as defined under the Dow Employees’ Pension Plan, and your
disability retirement effective date was before January 1, 2006, and you were
enrolled in Employee Paid Life Insurance Plan on the day preceding your
Retirement, your premium is paid by Dow.




Section 9. General Eligibility Information


Check the Plan Document, which addresses unusual situations, such as mergers and
acquisitions, for additional eligible retiree populations.


The applicable Claims Administrator determines eligibility. The Claims
Administrator is a fiduciary to the Plan and has the full discretion to
interpret the provisions of the Plan and to make findings of fact.
Interpretations and eligibility determination by the Claims Administrator are
final and binding on Participants.


If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan or have been told
that you are not, see the Claims Procedures Appendix of this SPD.




Section 10. Naming Your Beneficiary


If you did not register your beneficiary information with MetLife at
www.MetLife.com/MyBenefits, or by mailing the appropriate beneficiary form to
the MetLife Recordkeeping Center while an active employee, you must do so upon
retirement. MetLife became the record keeper for Retiree Life Insurance
beneficiary designations effective June 1, 2008. Beneficiary information
previously recorded at the Dow Benefits Center was not transferred to MetLife.


If you do not name a beneficiary, your Retiree Optional Life Insurance benefit
will be paid to the beneficiary you designated when you were an active Employee
under the Employee-Paid Life Insurance Plan. If you did not designate a
beneficiary under the Employee-Paid Life Insurance Plan, then the Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the Retiree Company-Paid Life Insurance Plan. If you did not name a
beneficiary under the Retiree Company-Paid Life Insurance Plan, your Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the active employee Company-Paid Life Insurance Plan. If you did not name
a beneficiary under the active employee Company-Paid Life Insurance Plan,
MetLife may determine the beneficiary to be one or more of the following who
survive you:
•
Your Spouse or Domestic Partner; or

•
Your children; or

•
Your parent(s); or

•
Your sibling(s).



If you did not name a beneficiary under the Retiree Company-Paid Life Insurance
Plan or while you were an active employee under the active employee Company-Paid
Life Insurance Plan, instead of making payment to any of the above, MetLife may
pay your estate. Your failure to designate a beneficiary may delay the payment
of funds.


If you wish to change your beneficiary designation, or need to register for the
first time, you can do so via the Internet at www.MetLife.com/MyBenefits, or
www.dowfriends.com. If you prefer, you can request forms by calling MetLife
Customer Service toll-free at (866) 492-6983,
Monday – Friday, 8:00 am – 11:00 pm (ET). A life event (such as
Marriage/Domestic Partnership, divorce/termination of Domestic Partnership,
etc.) may signal a need to change your beneficiary.




Section 11. Benefit Payment


In the event of your death, your beneficiary should contact the Retiree Service
Center. A certified death certificate must be provided to MetLife to disburse
the life insurance proceeds. See Claims Procedures Appendix of this SPD. Contact
the Retiree Service Center at 1-800-344-0661.

61

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Section 12. Accelerated Benefit Option (ABO)


Under the Accelerated Benefit Option (ABO), if you have been diagnosed as
terminally ill with 12 months or less to live21, you may be eligible to receive
up to 80% of your Retiree Company-Paid Life Insurance and Retiree Optional Life
Insurance benefits before death if certain requirements are met. Having access
to life proceeds at this important time could help ease financial and emotional
burdens. In order to apply for ABO, you must be covered for at least $10,000
from your Retiree Company-Paid Life Insurance and/or Retiree Optional Life
Insurance. You may receive an accelerated benefit of up to 80 percent (minimum
$5,000 and maximum $500,000) of your Retiree Company-Paid Life Insurance and/or
Retiree Optional Life Insurance benefit. An accelerated benefit is payable in a
lump sum and can be elected only once. The death benefit will be reduced by the
amount of accelerated beneft paid. Accelerated benefits are not permitted if you
have assigned your life insurance benefit to another individual or to a trust.


The accelerated life insurance benefits are intended to qualify for favorable
tax treatment under the Internal Revenue Code of 1986, as amended. If the
accelerated benefits qualify for such favorable tax treatment, the benefits will
be excludable from your income and not subject to federal taxation. Payment of
the accelerated benefit will be subject to state taxes and regulations. Tax laws
relating to accelerated benefits are complex. You are advised to consult with a
qualified tax advisor.


Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.


If you would like to apply for the Accelerate Benefit Option, a claim form can
be obtained from the Retiree Service Center at 1-800-344-0661 and must be
completed and returned for evaluation and approval by MetLife.


Section 13. Will Preparation Service
If you elect Retiree Optional Life Insurance coverage, you are eligible for a
will preparation service available through Hyatt Legal Services, a MetLife
affiliate. This service is available to you while your Retiree Optional Life
Insurance coverage is in effect. The will preparation service is offered at no
cost to you. You may use an attorney designated by Hyatt Legal Services, or you
may use a different attorney. If you have a will prepared by an attorney not
designated by Hyatt Legal Services, you must pay for the attorney’s services
directly. You may receive a partial reimbursement for the amount you paid to the
attorney if you provide proof of will service and payment satisfactory to Hyatt
Legal Services. The amount reimbursable is the amount customarily reimbursed for
such services by Hyatt Legal Services. Call  1-800-821-6400 Monday through
Friday from 8:00 a.m. - 7:00 p.m. EST for more information.  A Client Services
Representative will ask you to provide your Company Name and Group Number, which
are:
Company Name:       The Dow Chemical Company
Group Number:        11700


Section 14. Funding


The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”).    


Retirees pay the entire premium for coverage. The benefits under the Retiree
Optional Life Insurance Plan and the Retiree Dependent Life Insurance Plan are
not combined for experience with the other insurance coverages. Favorable
experience under this insurance coverage in a particular year may offset
unfavorable experience in prior years. It is not anticipated that there will be
any future dividends declared for the Retiree Optional Life Insurance Plan and
the Retiree Dependent Life Insurance Plan based on the manner in which the
insurer has determined the premium rates.


Joint Insurance Arrangement
Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect


21 For Texas residents, the requirement is 24 months or less to live.

62

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


of a Plan Participant. When a claim for benefits is approved, Dorinco will
transfer its percentage of each death benefit claim to MetLife. MetLife will
then pay the full amount of the claim. If MetLife is financially unable to pay
the portion of the claim, Dorinco will be obligated to pay the full amount of
the claim directly. Similarly, if Dorinco is financially unable to pay its
designated percentage of a particular claim, MetLife will be obligated to pay
the entire amount of the claim. Neither MetLife nor Dorinco will charge the Plan
any administrative fees, commissions or other consideration as a result of the
participation of Dorinco. This joint insurance arrangement does not apply to
coverage for Retired Hourly Employees who were employed at Michigan Operations
and retired prior to January 1, 2008.




Section 15. Your Rights


You have certain rights under the Retiree Optional Life Insurance Plan and are
entitled to certain information by law. Be sure to review the Filing a Claim
section, Appealing a Denial of Claims section, Fraud Against the Plan section,
Your Legal Rights section, Welfare Benefits section, Company’s Right to Amend,
Modify, and Terminatethe Plans section, Disposition of Plan Assets if the Plan
is Terminated section, For More Information section, Important Note section and
ERISA Information section at the end of this SPD.




Section 16. Ending Coverage
  
Your Retiree Optional Life Insurance coverage ends on the earlier of:


The date the Group Policy ends;
The date you no longer meet the eligibility requirements of the Plan;
The end of the period for which your last premium has been paid; or
The date you elect to terminate your coverage.




Section 17. Porting Coverage to a Term Life Policy


When your retiree optional life insurance coverage under the Plan ends, your
coverage may be continued on a direct bill basis with MetLife through the
portability feature. This feature allows retirees to continue their Group Term
Life coverage under a separate group policy without completing and submitting a
statement of health. Rates for this coverage are different from the retiree plan
rates and the retiree must port a minimum of $20,000 to exercise this option.
You have 31 days from the date your coverage ends to apply for Portability. You
may continue the same or lesser amount of coverage. If you are unable to
continue your entire life insurance amount through Portability, you may apply
for Conversion of the balance. Contact MetLife at 1-866-492-6983 if you have any
questions or want to apply for Portability.


Section 18. Converting to an Individual Policy
    
If your retiree optional life insurance coverage under the Plan ends because you
no longer meet the eligibility requirements of the Plan or you elect to
terminate your coverage, you may convert the coverage you lost to an individual
non-term policy through MetLife. The maximum amount of insurance that may be
elected for the new policy is the amount of life insurance in effect for you
under the on the date:
•
you no longer meet the eligibility requirements under the retiree optional life
insurance provisions provided under the MetLife group policy ;or

•
the date you elect to terminate your coverage





If your coverage under the MetLife group policy ends because Dow cancels its
Group Policy with MetLife or Dow amends the eligibility requirements of the Plan
to exclude your work group from eligibility for retiree optional life coverage,
you may convert to an individual non-term policy rhough MetLife; provided you
were insured under the retiree optional life provisions of the MetLife group
policy for at least 5 years immediately prior to losing group coverage. The
amount you may convert will be limited to the lesser of:
•
the amount of life insurance that ends under the MetLife group policy less the
amount of life insurance for which you become eligible under any other group
policy within 31 days after the date your insurance ends under the MetLife group
policy; or

•
$2,000.


63

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or decreases. Contact the Dow Retiree Service Center
to obtain a form for converting your coverage. Once you have obtained the form,
contact the MetLife Conversion Group at 1-877- 275-6387 to file your form, or to
obtain further information. You are responsible for initiating the conversion
process within the appropriate timeframes.  


The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.

64

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Chapter Three: Retiree Dependent Life Insurance Plan




As of January 1, 2005, the following plans were merged into the Retiree
Dependent Life Insurance Plan: The Dow Chemical Company Texas Operations Hourly
Optional Life Insurance Program’s Retiree Dependent Life Insurance Plan;
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program’s
Retiree Dependent Life Insurance Plan; and ANGUS Chemical Company Hourly
Optional Group Life Insurance Program’s Retiree Dependent Life Insurance Plan.
Such plans no longer exist as separate plans, but are now a part of the Retiree
Dependent Life Insurance Plan. Effective January 1, 2008, the Midland and
Ludington Hourly Pre-65 Retiree Dependent Life Insurance Plan was incorporated
into The Dow Chemical Company Group Life Insurance Program’s Retiree Dependent
Life Insurance Plan for those who retired prior to June 1, 1990, and for those
who retired on or after June 1, 1990 provided that their hire date was prior to
January 1, 2008.


The Retiree Dependent Life Insurance Plan is referred to in Chapter Three as the
“Plan”.


Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees
Section 2 through to the remaining sections of Chapter Three apply to all
persons eligible for coverage under the Plan




Section 1. Retired Salaried Employees and Certain Retired Hourly Employees


Eligibility
Section 1 of Chapter Three of this SPD does NOT apply to:
•
Former Employees who were hired or rehired on or after January 1, 200822;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance, are
not eligible under this Plan while they are covered under the active employee
coverage;

•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•
Texas Hourly Employees who retired prior to October 1, 1989; and

•
Union Carbide Employees who retired prior to January 1, 200223;

•
Dow AgroSciences Employees who retired prior to January 1, 2006;

•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to January 1,
2011;

•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008;

•
Poly-Carb Inc. and GNS Employees who retire are not eligible for this Plan;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer.

•
Individuals who are eligible to participant in the Rohm and Haas Company
Retirement Plan.

•
Individuals who are eligible to participate in the Morton International, Inc.
Pension Plan for Collectively Bargained Employees.







22 An Employee's earliest hire date with a Participating Employer will be
recognized by the Program, provided there are no breaks in service outside the
group of Participating Employers. If there is a break in service, your latest
date of hire shall apply, unless you meet the following description.
Description: Your employment with a Participating Employer terminated prior to
January 1, 2008 (referred to as your “pre-January 1, 2008 termination date”),
and you are subsequently re-hired by a Participating Employer, and 1) you become
a participant of the DEPP component of the Dow Employees' Pension Plan, or you
become a participant of the UCEPP component of the Union Carbide Employee'
Pension Plan, or 2) you were eligible for coverage under a retiree life
insurance plan under the Program as of your pre-January 1, 2008 termination date
because you were a Retiree. If you meet this description, your first hire date
will be recognized by the Plan.
23 Between January 1, 2002 and February 7, 2003, participants of The Dow
Chemical Company Group Life Insurance Program's Union Carbide Subsidiary Basic
Life Insurance Plan were offered dependent spouse coverage under The Dow
Chemical Company Retiree Dependent Life Insurance Plan.

65

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Except for those populations identified above, if you are a Retiree who, on the
day preceding Retirement, was enrolled as an active Employee in a Dependent Life
Insurance Plan sponsored by a Participating Employer, you are eligible for
continued coverage for your Spouse of Record/Domestic Partner of Record and/or
Dependent children who were covered under the active employee plan. In order to
be a “Retiree”, you must meet the definition of “Retiree” under the Plan. If you
are a Retired Michigan Hourly Employee you must also have Retired on or after
January 1, 1990 in order to be eligible for this Plan.


If your Spouse of Record/Domestic Partner of Record is eligible to participate
in any dependent life insurance plan sponsored by a Participating Employer,
either as a Dow Employee or Retiree, each of you may insure the other but only
one of you may enroll for coverage for your dependent children. Double coverage
is not allowed.


See Section 3 entitled Dependent Eligibility for who may be covered as a
Dependent.


Enrollment


Upon your Retirement, if you were previously enrolled for Dependent Life
Insurance, complete the Dependent Life Insurance section of the Retiree
enrollment form, or complete enrollment through the Dow Benefits website on My
HR Connection or on www.dowbenefits.ehr.com. Your continuation coverage will be
effective immediately. You must return your completed enrollment form to North
America Benefits or complete enrollment through the Dow Benefits website within
31 days of your Retirement. Failure to enroll within 31 days of your Retirement
will result in waiver of coverage.
If you waive coverage when you Retire, you waive all future rights to
participate in the Retiree Dependent Life Insurance Plan.


Dependent Coverage Amounts for Eligible Salaried and Hourly Retirees
Spouse of Record/Domestic Partner of Record: If your Spouse of Record/Domestic
Partner of Record was covered under your Dependent Life Insurance Plan on the
day preceding your Retirement, you may continue coverage equal to $5,000.


Dependent Children: For any Dependent child who was covered under your Dependent
Life Insurance Plan on the day preceding your Retirement, you may continue
coverage equal to $1,000, as long as he or she continues to meet eligibility
requirements.


Cost
You pay the premium for coverage. Your premium for Retiree Dependent Life
Insurance is based on the option that you select. The cost for coverage is
subject to change, according to Plan experience. Premiums are subject to change.
If your premiums are not automatically deducted from payments from the Dow
Employees’ Pension Plan or the Union Carbide Employees’ Pension Plan, your
premium within 31 days of your bill. If your payment is not postmarked within
31 days of your bill, your coverage will be cancelled.




Section 2. General Eligibility Information


If you do not meet the above eligibility criteria, check the Plan Document for
additional eligible retiree populations.


The Plan Administrator determines eligibility. The Plan Administrator is a
fiduciary to the Plan and has the full discretion to interpret the provisions of
the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.


If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan or have been told
that you are not, see the Claims Procedures Appendix of this SPD.




Section 3. Dependent Eligibility


You may purchase coverage on the life of your Spouse of Record/Domestic Partner
of Record and/or the life of your Dependent child or Dependent children.


Child means your natural child, adopted child or stepchild who is:
•
at least 15 days old:

•
under age 25 and who is:


66

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


•
a full-time student at an accredited school, college, or university that is
licensed in the jurisdiction where it is located;

•
unmarried;

•
supported by You, and

•
not employed on a full-time basis



This term does not include any person who:
•
is in the military of any country or subdivision of any country;

•
lives outside the United States or Canada; or

•
is insured under the Group Policy as an employee.



The Plan defines a “Full-Time Student” as a student who is a full-time student
at an educational institution at any time during the Plan Year. The
determination as to whether a student is full-time is based upon the number of
hours or courses which is considered to be full-time by the educational
institution.


Generally, a child is NOT a Dependent if he or she is:
•
Already covered as a dependent of another Dow Employee or Dow Retiree. All
covered children in a family must be enrolled by the same parent.

•
Married or ever was married.

•
Employed full-time.

•
Age 25 years or older.



A Dependent Spouse, Domestic Partner, or child is not eligible if he or she
resides outside the United States and Canada, or is in the military.




Section 4. Beneficiary Designation


You are the beneficiary of the Retiree Dependent Life Insurance Plan. This
cannot be changed. The benefits will be paid to you if you survive the
Dependent.  


If you do not survive your Dependent, MetLife may pay one or more of the
following who survive you:
•
Your Spouse or Domestic Partner; or

•
Your children; or

•
Your parent(s); or

•
Your sibling(s).



If you do not survive your Dependent, instead of making payment to any of the
above, MetLife may pay your estate. Any payment made by MetLife in good faith
will discharge the Plan’s liability to the extent of such payment.




Section 5. Benefit Payment


In the event of the death of your Spouse of Record/Domestic Partner of Record or
Dependent child, contact the Retiree Service Center. A certified death
certificate must be provided to MetLife to disburse the life insurance proceeds.
See Claims Procedures Appendix of this SPD. Your benefit will be paid in a lump
sum. Contact the Retiree Service Center at 1-800-344-0661.




Section 6. Funding


Retirees pay the entire premium for coverage. The benefits under the Retiree
Optional Life Insurance Plan and the Retiree Dependent Life Insurance Plan are
not combined for experience with the other insurance coverages. Favorable
experience under this insurance coverage in a particular year may offset
unfavorable experience in prior years. It is not anticipated that there will be
any future dividends declared for the Retiree Optional Life Insurance Plan and
the Retiree Dependent Life Insurance Plan based on the manner in which the
insurer has determined the premium rates.




Section 7. Joint Insurance Arrangement

67

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect of a Plan Participant. When a claim for benefits is approved, Dorinco
will transfer its percentage of each death benefit claim to MetLife. MetLife
will then pay the full amount of the claim. If MetLife is financially unable to
pay the portion of the claim, Dorinco will be obligated to pay the full amount
of the claim directly. Similarly, if Dorinco is financially unable to pay its
designated percentage of a particular claim, MetLife will be obligated to pay
the entire amount of the claim. Neither MetLife nor Dorinco will charge the Plan
any administrative fees, commissions or other consideration as a result of the
participation of Dorinco. This joint insurance arrangement does not apply to
coverage for Retired Hourly Employees who were employed at Michigan Operations
and retired prior to January 1, 2008.




Section 8. Your Rights


You have certain rights under the Retiree Dependent Insurance Plan and are
entitled to certain information by law. Be sure to review the Filing a Claim
section, Appealing a Denial of Claims section, Fraud Against the Plan section,
Your Legal Rights section, Welfare Benefits section, Company’s Right to Amend,
Modify, and Terminate the Plans section, Disposition of Plan Assets if the Plan
is Terminated section, For More Information section, Important Note section and
ERISA Information section at the end of this SPD.




Section 9. End of Coverage


Your Retiree Dependent Life Insurance coverage ends on the earlier of:


•
The date the Group Policy ends;

•
The date 31 days following the date of your death;

•
The date 31 days following the date you no longer meet the eligibility
requirements of the Plan;

•
The date 31 days following the date your Spouse of Record/Domestic Partner of
Record or Dependent child no longer meet the eligibility requirements of the
Plan;

•
The end of the period for which your last premium has been paid; or

•
The date you elect to terminate your Spouse of Record/Domestic Partner of Record
or Dependent child coverage.





If You choose to cancel your coverage, you must contact the Retiree Service
Center. If you cancel coverage, you may not re-enroll in the future.


If your Spouse of Record/Domestic Partner of Record or Dependent child no longer
meets the eligibility requirements of the Plan, you must notify the Plan in
order to receive a reduction in your monthly premium.




Section 10. Converting to an Individual Policy


If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage because:
•
of your death; or

•
he or she no longer meets eligibility requirements;

•
you have elected to terminate your Spouse of Record/Domestic Partner of Record
or Dependent child coverage;



their coverage may be converted to an individual non-term policy through
MetLife, Inc. without having to prove insurability. (In the case of minor
children, the parent or legal guardian may act on their behalf.)


If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage under the Retiree Dependent Life Insurance Plan because Dow has
cancelled the dependent life coverage under the group policy with MetLife, or
Dow has amended the eligibility requirements of the Plan to exclude you or your
dependents from eligibility under the Plan, you may convert coverage to an
individual non-term MetLife policy for your Dependent; provided you have been
enrolled in coverage for your Dependent under the Retiree Dependent Life
Insurance Plan for at least 5 years immediately prior to the date the MetLife
group coverage for our Dependent ended. The amount that may be converted is
limited to the lesser of:

68

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


•
the amount of Life Insurance for the Dependent that ends under the MetLife group
policy less the amount of life insurance for Dependents for which you become
eligible under any group policy within 31 days after the date insurance ends
under the Retiree Dependent Life Insurance provisions of the MetLife group
policy; or

•
$2,000.



A conversion application must be filed within 31 days of loss of coverage. Your
Spouse of Record/Domestic Partner of Record or Dependent child’s guardian should
contact the Dow Retiree Service Center to obtain a form for converting the
coverage. Once the form has been obtained, he or she should contact the MetLife
Conversion Group at 1-877- 275-6387. You are responsible for initiating the
conversion process within the appropriate timeframes.  


The cost of this individual coverage will probably be significantly higher than
the group plan. Although not required, completing and submitting a statement of
health may help reduce the cost.




Section 11. Filing a Claim


See Claims Procedures Appendix of this SPD.




Section 12. Appealing a Denial of Claim


See Claims Procedures Appendix of this SPD.




Section 13. Fraud Against the Plan


Any Plan Participant who intentionally misrepresents information to the Plan or
knowingly misinforms, deceives or misleads the Plan or knowingly withholds
relevant information may have his/her coverage cancelled retroactively to the
date deemed appropriate by the Plan Administrator. Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the Plan.
The employer may determine that termination of employment is appropriate and the
employer and/or the Plan may choose to puruse civil and/or criminal action. The
Plan Administrator may determine that the Participant is no longer eligible for
coverage under the Plan because of his or her actions.




Section 15. Your Legal Rights


When you are a Participant in the Retiree Company-Paid, Retiree Optional or
Retiree Dependent Life Insurance Plans, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
This law requires that all Plan Participants must be able to:
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

•
Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions. The Administrator may charge a
reasonable fee for the copies.

•
Receive a summary of each Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.



In addition to creating rights for you and all other Plan Participants, ERISA
imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called “fiduciaries” of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.


No one, including your employer or any other person, may discharge you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.


Under ERISA, there are steps you can take to enforce the legal rights described
above. For instance, if you request materials from one of the Plans and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the

69

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you must file a written appeal within the time
period specified in the Plan’s Claims Procedures. Failure to comply with the
Plan’s claims procedures may significantly jeopardize your rights to benefits.
If you are not satisfied with the final appellate decision, you may file suit in
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the Claims Administrator’s or the Plan Administrator’s final written
decision (or the deadline the Claims Administrator or Plan Administrator had to
notify you of a decision). Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
If it should happen that plan fiduciaries misuse one of the Plan’s money, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the alleged misuse. Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit.


If you have any questions about the Program, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C.  20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.




Section 16. Plan Administrator’s Discretion
The Plan Administrator is a fiduciary to the Programs. Except for the duties
reserved to the Claims Administrator, the Plan Administrator has the full and
complete discretion to interpret and construe all of the provisions of the
Programs. Such interpretation of the provisions of the Programs shall be final,
conclusive, and binding. Except for the duties reserved to the Claims
Administrator, the Plan Administrator also has the full and complete discretion
to make findings of fact. The Plan Administrator has the full authority to apply
those findings of fact to the provisions of the Programs. All findings of fact
made by the Plan Administrator shall be final, conclusive and binding. For a
detailed description of the Plan Administrator’s authority, see the Plan
Document for the applicable Program.


Section 17. Welfare Benefits


Welfare benefits, such as the Retiree Company-Paid Life Insurance Plan, Retiree
Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan, are not
required to be guaranteed by a government agency.




Section 18. Amendment, Modification, or Termination of the Programs


The Company reserves the right to amend, modify, or terminate the Programs at
any time at its sole discretion. The procedures for amending, modifying or
terminating the Programs are contained in the Plan Document for the respective
Program.


Procedure for Amendment, Modification, or Termination of Plan. Any amendment of,
modification to, or termination of the Plan, must be reviewed by an attorney in
the Company’s Legal Department and the Plan Administrator before it is adopted
by the Corporate Vice President of Human Resources or his or her delegate.




Section 19. Disposition of Plan Assets if the Plans are Terminated


The Company may terminate any of the Plans at any time at its sole discretion.
If the Company terminates a Plan, the assets of the Plan, if any, shall not be
used by the Company, but may be used in any of the following ways:


1)
to provide benefits for Participants in accordance with the Plan, and/or

2)
to pay third parties to provide such benefits, and/or

3)
to pay expenses of the Plan and/or the Trust holding the Plan's assets, and/or


70

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


4)
to provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.



Section 20. Class Action Lawsuits


Legal actions against the Plan must be filed in U.S. federal court. Class action
lawsuits must be filed either 1) in the jurisdiction in which the Plan is
administered (Michigan) or 2) the jurisdiction in the United States of America
where the largest number of putative members of the class action reside. This
provision does not waive the requirement to exhaust administrative remedies
before the filing of a lawsuit.
Section 21. For More Information


If you have questions, contact the Retiree Service Center, The Dow Chemical
Company, Employee Development Center, Midland, Michigan  48674; Phone
(800) 344-0661.


Section 22.    Important Note


This booklet is the summary plan description (SPD) for The Dow Chemical Company
Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan, The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program’s Retiree
Optional Life Insurance Plan, and The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program’s Retiree Dependent Life Insurance Plan.
However, it is not all-inclusive and it is not intended to take the place of
each Plan’s legal documents. In case of conflict between this SPD and the
applicable Plan Document, the applicable Plan Document will govern.
The Plan Administrator and the Claims Administrators are Plan fiduciaries. The
Plan Administrator has the full and complete discretion to interpret and
construe all of the provisions of the Plans for all purposes except to make
Claims for Plan Benefits determinations, which discretion is reserved for the
Claims Administrator. The Plan Administrator’s interpretations shall be final,
conclusive and binding. The Plan Administrator also has the full and complete
discretion to make findings of fact for all purposes except to make Claim for
Plan Benefits determinations, which discretion is reserved for the Claims
Administrators. The Plan Administrator has the full authority to apply those
findings of fact to the provisions of the applicable Plan. All findings of fact
made by the Plan Administrator shall be final, conclusive and binding. The Plan
Administrator has the full and complete discretion to decide whether or not it
is making a Claim for Plan Benefit determination. For a detailed description of
the Plan Administrator’s authority, see the applicable Plan Document.
For the purpose of making Claim for Plan Benefits determinations, the Claims
Administrators have the full and complete discretion to interpret and construe
the provisions of the Plans, and such interpretation shall be final, conclusive
and binding. For the purpose of making Claim for Plan Benefits determinations,
the Claims Administrators also have the full and complete discretion to make
findings of fact and to apply those findings of fact to the provisions of the
Plans. All findings of fact made by the Claims Administrators shall be final,
conclusive and binding. For a detailed description of the Claims Administrators’
authority, see the applicable Plan Document.
The Company reserves the right to amend, modify or terminate the Programs at any
time at its sole discretion. The procedures for amending each of the Programs
are contained in the applicable Plan Document.
The Plan Documents can be made available for your review upon written request to
the Plan Administrator (listed in the ERISA Information section of this Summary
Plan Description).
This Summary Plan Description (SPD) and the benefits described do not constitute
a contract of employment. Your employer retains the right to terminate your
employment or otherwise deal with your employment as if this SPD and the Plans
had never existed.






71

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


ERISA INFORMATION
The Dow Chemical Company Group Life Insurance Program’s
Retiree Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)


Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
 
 
Employer Identification
Number:


38-1285128
 
 
Plan Number:
507
 
 
Group Policy Number:
11700-G
 
 
Plan Administrator:


North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
 
 
To Apply For A Benefit
Contact:


See Claims Procedures Appendix to this SPD
 
 
To Appeal A Benefit
Determination, File with:


See Claims Procedures Appendix to this SPD
 
 
To Serve Legal Process,
File With:
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
 
 
Claims Administrator for Claims for Plan Benefits


Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company
Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
 
 
Plan Year:
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
 
 
Funding:
Except for Plan Option I, the Participating Employers pay the entire premium for
the Plan. For Plan Option I, the Retiree and the Participating Employer share
the premiums. Benefits are funded through a group insurance contract with
Metropolitan Life Insurance Company. The assets of the Plans may be used at the
discretion of the Plan Administrator to pay for any benefits provided under the
Plans, as the Plans may be amended from time to time, as well as to pay for any
expenses of the Plans. Such expenses may include, and are not limited to,
consulting fees, actuarial fees, attorney’s fees, third party administrator
fees, and other administrative expenses.




72

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program’s
Retiree Optional Life Insurance Plan
(Welfare Benefit Plans)


Plan Sponsor:
The Dow Chemical Company    
Employee Development Center
Midland, MI 48674
1-877-623-8079
 
 
Employer Identification
Number:


38-1285128
 
 
Plan Number:
515
 
 
Group Policy Number:
11700-G
 
 
Plan Administrator:


North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
 
 
To Apply For A Benefit:
See Claims Procedures Appendix to this SPD
 
 
To Appeal A Benefit
Determination:


See Claims Procedures Appendix to this SPD
 
 
To Serve Legal Process,
File With:
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
 
 
Claims Administrator for Claims for Plan Benefits
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
 
 
 
Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
 
 
Plan Year:
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
 
 
Funding:
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company. The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended from time to time,
as well as to pay for any expenses of the Plan. Such expenses may include, and
are not limited to, consulting fees, actuarial fees, attorneys fees, third party
administrator fees, and other administrative expenses.


 
 
Joint Insurance
Arrangement:  
Dorinco and MetLife have entered an arrangement approved by the U.S.
Department of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is
insolvent, the entire life insurance benefit will be paid by Dorinco.
 
 
 
If Dorinco is insolvent, the entire life insurance benefit will be paid by
Metropolitan.
Dorinco’s address is:
Dorinco Reinsurance Company
1320 Waldo Avenue
Dorinco Building
Midland, MI 48642


73

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program's
Retiree Dependent Life Insurance Plan
(Welfare Benefit Plans)
Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-800-336-4456
 
 
Employer Identification
Number:


38-1285128
 
 
Plan Number:
515
 
 
Group Policy Number:
11700-G
 
 
Plan Administrator:


North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
 
 
To Apply For A Benefit:
See Claims Procedures Appendix to this SPD
 
 
To Appeal A Benefit
Determination:


See Claims Procedures Appendix to this SPD
 
 
To Serve Legal Process,
File With:
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
 
 
Claims Administrator for Claims for Plan Benefits: 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
 
Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
 
 
Plan Year:
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
 
 
Funding:
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company. The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended from time to time,
as well as to pay for any expenses of the Plan. Such expenses may include, and
are not limited to, consulting fees, actuarial fees, attorneys fees, third party
administrator fees, and other administrative expenses.
 
 
Joint Insurance
Arrangement:
Dorinco and MetLifehave entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco.
 
 
 
If Dorinco is insolvent, the entire life insurance benefit will be paid by
Metropolitan.
 
 
 
Dorinco’s address is:
Dorinco Reinsurance Company
1320 Waldo Avenue
Dorinco Building
Midland, MI 48642


74

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


CLAIMS PROCEDURES APPENDIX
Summary Plan Descriptions of the life insurance plans sponsored by
The Dow Chemical Company


You Must File a Claim in Accordance with These Claims Procedures


A “Claim” is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:


A Claim for Plan Benefits is a request for benefits covered under the Plan.


An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.


You must follow the claims procedures for either CLAIMS FOR PLAN BENEFITS or
CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your situation.
See applicable sections below entitled CLAIMS FOR PLAN BENEFITS and CLAIMS FOR
ELIGIBILITY DETERMINATIONS.




Who Will Decide Whether to Approve or Deny My Claim?
The Program has more than one Claims Administrator. Each of the Claims
Administrators is a named fiduciary of the Program with respect to the
respective types of Claims that they process.


Claims for an Eligibility Determination: The initial determination is made by
the the Initial Claims Reviewer. The Initial Claims Reviewer is the North
America Health and Welfare Plans Leader for The Dow Chemical Company or his
delegate. If you appeal, the appellate decision is made by the the Appeals
Administrator. The Appeals Administrator is the Associate Director of North
America Benefits for The Dow Chemical Company.


Claims for a Plan Benefit: The initial determination is made by the Initial
Claims Reviewer. The Initial Claims Reviewer is MetLife. If you appeal, the
appellate decision is made by the Appeals Administrator. The Appeals
Administrator is MetLife.


Authority of the Administrators and Your Rights Under ERISA
The Claims Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan and to make findings of fact in order to
carry out their respective Claims decision-making responsibilities.
Interpretations and claims decisions by the Claims Administrators are final and
binding on Participants (except to the extent the Initial Claims Reviewer is
subject to review by the Appeals Administrator). If you are not satisfied with
the Appeals Administrator’s final appellate decision, you may file a civil
action against the Plan under s. 502 of the Employee Retirement Income Security
Act (ERISA) in a federal court. If you file a lawsuit, you must do so within
120 days from the date of the Appeal Administrator’s final written decision.
Failure to file a lawsuit within the 120 day period will result in your waiver
of your right to file a lawsuit.


An Authorized Representative May Act on Your Behalf
An Authorized Representative may submit a Claim on behalf of a Plan Participant.
The Plan will recognize a person as a Plan Participant’s “Authorized
Representative” if such person submits a notarized writing signed by the
Participant stating that the Authorized Representative is authorized to act on
behalf of such Participant. A court order stating that a person is authorized to
submit Claims on behalf of a Participant will also be recognized by the Plan.



75

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


CLAIMS FOR PLAN BENEFITS
Information Required In Order to Be a “Claim”:
For Claims that are requests for Plan benefits, the claimant must call the
Retiree Service Center at (800) 344-0661 to report the death. The Dow Benefits
Center will contact MetLife on your behalf and you will receive the appropriate
Claimant Statement forms and instructions directly from MetLife. A certified
death certificate must be provided to MetLife, along with the completed Claimant
Statement, to disburse the life insurance proceeds.




CLAIMS FOR DETERMINATION OF ELIGIBILITY
Information Required In Order to Be a “Claim”:
For Claims that are requests for Eligibility Determinations, the Claims must be
in writing and contain the following information:


•
State the name of the Employee, and also the name of the person (Employee,
Spouse of Record/Domestic Partner of Record, Dependent child, as applicable) for
whom the Eligibility Determination is being requested

•
Name the benefit plan for which the Eligibility Determination is being requested

•
If the Eligibility Determination is for the Employee’s Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (eg. Spouse of Record/Domestic Partner of Record, Dependent child,
etc.)

•
Provide documentation of such relationship (eg. marriage certificate/statement
of Domestic Partnership, birth certificate, etc)



Claims for Eligibility Determinations must be filed with:


North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Initial Claims Reviewer for the life insurance plans of The Dow
Chemical Company and certain of its subsidiaries. (Eligibility Determination)


INITIAL DETERMINATIONS
If you submit a Claim for Plan Benefits or a Claim for Eligibility Determination
to the applicable Initial Claims Reviewer, the applicable Initial Claims
Reviewer will review your Claim and you notify you of its decision to approve or
deny your Claim. Such notification will be provided to you in writing within a
reasonable period, not to exceed 90 days of the date you submitted your claim;
except that under special circumstances, the Initial Claims Reviewer may have up
to an additional 90 days to provide you such written notification. If the
Initial Claims Reviewer needs such an extension, it will notify you prior to the
expiration of the initial 90 day period, state the reason why such an extension
is needed, and indicate when it will make its determination. If the applicable
Initial Claims Reviewer denies the Claim, the written notification of the Claims
decision will state the reason(s) why the Claim was denied and refer to the
pertinent Plan provision(s). If the Claim was denied because you did not file a
complete Claim or because the Initial Claims Reviewer needed additional
information, the Claims decision will state that as the reason for denying the
Claim and will explain why such information was necessary.


APPEALING THE INITIAL DETERMINATION
If the applicable Initial Claims Reviewer has denied your Claim for Plan
Benefits or Claim for Eligibility Determination, you may appeal the decision. If
you appeal the Initial Claims Reviewer’s decision, you must do so in writing
within 60 days of receipt of the Initial Claims Reviewer’s determination,
assuming that there are no extenuating circumstances, as determined by the
applicable Initial Claims Reviewer. Your written appeal must include the
following information:


•
Name of Employee

•
Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator’s decision

•
Name of the benefit Plan

•
Reference to the Initial Determination

•
Explain reason why you are appealing the Initial Determination




76

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


Send appeals of Eligibility Determinations to:


Associate Director of North America Benefits
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Appeals Administrator for the life insurance plans of The Dow
Chemical Company and
certain of its subsidiaries. (Appeal of Eligibility Determination)


Send appeals of benefit denials to:


Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and
certain of its subsidiaries. (Appellate Review)


You may submit any additional information to the applicable Administrator when
you submit your request for appeal. You may also request that the Administrator
provide you copies of documents, records and other information that is relevant
to your Claim, as determined by the applicable Administrator under applicable
federal regulations. Your request must be in writing. Such information will be
provided at no cost to you.


After the applicable Appeals Administrator receives your written request to
appeal the initial determination, the Appeals Administrator will review your
Claim. Deference will not be given to the initial adverse decision, and the
appellate reviewer will look at the Claim anew. The person who will review your
appeal will not be the same person as the person who made the initial decision
to deny the Claim. In addition, the person who is reviewing the appeal will not
be a subordinate who reports to the person who made the initial decision to deny
the Claim. The Appeals Administrator will notify you in writing of its final
decision. Such notification will be provided within a reasonable period, not to
exceed 60 days of the written request for appellate review, except that under
special circumstances, the Appeals Administrator may have up to an additional
60 days to provide written notification of the final decision. If the Appeals
Administrator needs such an extension, it will notify you prior to the
expiration of the initial 60 day period, state the reason why such an extension
is needed, and indicate when it will make its determination. If the Appeals
Administrator determines that it does not have sufficient information to make a
decision on the Claim prior to the expiration of the initial 60 day period, it
will notify you. It will describe any additional material or information
necessary to submit to the Plan, and provide you with the deadline for
submitting such information. The initial 60 day time period for the Appeals
Administrator to make a final written decision, plus the 60 day extension period
(if applicable) are tolled from the date the notification of insufficiency is
sent to you until the date on which it receives your response. (“Tolled” means
the “clock or time is stopped or suspended”. In other words, the deadline for
the Appeals Administrator to make its decision is “put on hold” until it
receives the requested information). The tolling period ends when the Appeals
Administrator receives your response, regardless of the adequacy of your
response.


If the Appeals Administrator has determined to that its final decision is to
deny your Claim, the written notification of the decision will state the
reason(s) for the denial and refer to the pertinent Plan provision(s).



77

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


DEFINITIONS APPENDIX


See Plan Document for additional definitions. A pronoun or adjective in the
masculine gender includes the feminine gender, and the singular includes the
plural, unless the context clearly indicates otherwise.


“Actively at Work” or “Active Work” means that you are performing all of the
usual and customary duties of your job with the Participating Employer on a Full
Time or Less-Than Full Time basis. This must be done at:


a.
the Participating Employer’s place of business; or;

b.
an alternate place approved by the Participating Employer; or

c.
a place to which the Participating Employer’s business requires you to travel.



You will be deemed to be Actively at Work during weekends or Participating
Employer approved vacations, holidays or business closures if you were Actively
at Work on the last scheduled work day preceding such time off.


"Administrator" means either the Plan Administrator or the Claims Administrator.


“Appeals Administrator” with respect to reviewing an adverse Claim for Benefits,
means MetLife. The Appeals Administrator for reviewing an adverse Claim for an
Eligibility Determination is the Associate Director of North America Benefits
for The Dow Chemical Company.


Bargained-for Employee means an Employee who is represented by a collective
bargaining unit that is recognized by the Company or Participating Employer.
“Bargained-for Employee” and “Hourly Employee” have the same meaning.


"Claim" means a written request by a claimant for a plan benefit or a request by
a claimant for an Eligibility Determination that contains at a minimum, the
information described in the Claims Procedures Appendix of the applicable SPD.


"Claim for an Eligibility Determination" means a Claim requesting a
determination as to whether a claimant is eligible to be a Participant under a
Plan.


"Claim for a Plan Benefit" means a Claim requesting that the Plan pay for
benefits covered under a Plan.

"Claims Administrator" means either the Initial Claims Reviewer or the Appeals
Administrator, depending on the context of the sentence in which the term is
used.

"Code" means the Internal Revenue code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

"Company" means The Dow Chemical Company, a corporation organized under the laws
of Delaware.

“Domestic Partner” means a person who is a member of a Domestic Partnership.


“Domestic Partnership” means two people claiming to be "domestic partners" who
meet all of the following requirements of paragraph A, or the requirements of
paragraph B:


A.
1.
the two people must have lived together for at least twelve (12) consecutive
months immediately prior to receiving coverage for benefits under the Plan, and

2.
the two people are not Married to other persons either now, or at any time
during the twelve month period, and

3.
during the twelve month period, and now, the two people have been and are each
other's sole domestic partner in a committed relationship similar to a legal
Marriage relationship and with the intent to remain in the relationship
indefinitely, and

4.
each of the two people must be legally competent and able to enter into a
contract, and

5.
the two people are not related to each other in a way which would prohibit legal
Marriage between opposite sex individuals, and


78

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


6.
in entering the relationship with each other, neither of the two people are
acting fraudulently or under duress, and


79

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


7.
during the twelve month period and now, the two people have been and are
financially interdependent with each other, and

8.
each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.



B.
1.
Evidence satisfactory to the Plan Administrator is provided that the two people
are registered as domestic partners, or partners in a civil union or marriage in
a state or municipality or country that legally recognizes such domestic
partnerships, civil unions, or marriages, and

2.
each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.



"Dow" means a Participating Employer or collectively, Participating Employers,
as determined by the context of the sentence in which it is used, as such is
interpreted by the Plan Administrator or his delegee.

“Employee” means a person who:
a.
is employed by a Participating Employer to perform personal services in an
employer-employee relationship which is subject to taxation under the Federal
Insurance Contribution Act or similar federal statute; and

b.
receives payment for services performed for the Participating Employer directly
from the Company’s U.S. Payroll Department, or another Participating Employer’s
U.S. Payroll Department; and

c.
is either a Salaried individual who is classified by the Participating Employer
as having “regular full-time status or “less-than-full-time status’, or a
Bargained-for individual who is classified by the Participating Employer as
having “regular full –time active status”, and

d.
if Localized, is Localized in the U.S., and

e.
if on an international assignment, is either a U.S. citizen or Localized in the
U.S..

The definition of “Employee” does not include an individual who performs
services for the benefit of a Participating Employer if his compensation is paid
by an entity or source other than the Company’s U.S. Payroll Department or
another Participating Employer’s U.S. Payroll Department. Further, the
definition of “Employee” does not include any individual who is characterized by
the Participating Employer as an independent contractor, contingent worker,
consultant, contractor, or similar term. These individuals are not “Employees”
(with a capital “E”) for purposes of the Plan even if such an individual is
determined by a court or regulatory agency to be a “common law employee” of a
Participating Employer.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Full-Time” Employee means an Employee who has been classified by a
Participating Employer as having “full-time” status.

Hourly Employee means an Employee who is represented by a collective bargaining
unit that is recognized by the Company or Participating Employer. “Bargained-for
Employee” and “Hourly Employee” have the same meaning.


“Initial Claims Reviewer” with respect to deciding Claims for Plan Benefits is
MetLife. With respect to deciding a Claim for an Eligibility Determination, the
Initial Claims Reviewer is the North America Health and Welfare Plans Leader.


“Less-Than-Full-Time” Employee means an Employee who has been approved by a
Participating Employer to work 20 to 39 hours per week and is classified by a
Participating Employer as having “Less-Than-Full-Time Status”.


“Localized” means that a Participating Employer has made a determination that an
Employee is permanently relocated to a particular country, and the Employee has
accepted such determination. For example, a Malaysian national is “Localized” to
the U.S. when a Participating Employer has determined that such Employee is
permanently relocated to the U.S., and such Employee has accepted such
determination.


"Married" or "Marriage" means a legally valid marriage between a man and a woman
recognized by the state in which the man and the woman reside.

80

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


“MetLife” means Metropolitan Life Insurance Company.


"Participating Employer" means the Company or any other corporation or business
entity the Company authorizes to participate in the Program with respect to its
Employees.

“Plan” means either the Retiree Company-Paid Life Insurance Plan (for Salaried
Retirees and Retirees of Certain Hourly Groups), which is a component of The Dow
Chemical Company Group Life Insurance Program (ERISA Plan #507); or the Retiree
Optional Life Insurance Plan or the Retiree Dependent Life Insurance Plan, which
are components of The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515); whichever the case may be.


“Plan Administrator” means each of the Vice President of Compensation and
Benefits, the Associate Director of North America Benefits, the North America
Health and Welfare Plans Leader, and such other person, group of persons or
entity which may be designated by the Plan Sponsor in accordance with the Plan
Document.


"Plan Document" means either the plan document for The Dow Chemical Company
Group Life Insurance Program or The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program, whichever the case may be. The summary plan
descriptions for the plans offered under the programs are an integral part of
the Plan Documents for the Programs.

"Program" means either The Dow Chemical Company Group Life Insurance Program
(ERISA Plan #507) or The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515), whichever the case may be.


"Program Year" means the 12-consecutive-month period ending each December 31.


“Regular” Employee
A “regular” Employee is an Employee who is classified by the Employer as
“regular.”


"Retire" or "Retirement" means when an active Employee who is age 50 or older
with 10 or more years of Service terminates employment with a Participating
Employer who is also a “Retiree”.


"Retiree", except as provided below in this paragraph, means an Employee who is
age 50 or older with 10 or more years of Service when his employment terminated
with a Participating Employer and is eligible to receive a pension under the Dow
Employees’ Pension Plan and was a Participant in the Program on the day
preceding Retirement. An Employee who is receiving, or has received a benefit,
under the 1993 Special Separation Payment Plan who is 50 or older at the time he
leaves active employment with Dow, regardless of years of Service, is also a
"Retiree".


“Retiree”, except as provided below in this paragraph, also means an Employee
who is age 50 or older with 10 or more years of Service when his employment
terminated with a Participating Employer, terminated employment with Union
Carbide Corporation or its subsidiary that is a Participating Employer on or
after February 6, 2003, is eligible to receive a pension under the terms of the
Union Carbide Employees’ Pension Plan, and was a Participant in the Program on
the day preceding termination of employment with the Participating Employer.


“Retiree” also means an Employee who was enrolled in The Dow Chemical Company
Executive Split Dollar Life Insurance Plan, terminated employment with Dow
Chemical Canada Inc. on or after October 1, 2003 at age 50 or older with
10 or more years of Service, is eligible to receive a pension from the pension
plan sponsored by Dow Chemical Canada Inc., and signed a waiver of all his
rights under The Dow Chemical Company Executive Split Dollar Life Insurance
Agreement between himself and The Dow Chemical Company.


"Salaried" means an individual who is not represented by a collective bargaining
unit.

81

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
 
 


“Service” with respect to a Retiree who is eligible to receive a pension from
the Dow Employees’ Pension Plan, "Service" means either “Eligibility Service" or
"Credited Service" recognized under the Dow Employees' Pension Plan, whichever
is greater. With respect to a Retiree who is eligible to receive a pension from
the Union Carbide Employees’ Pension Plan, “Service” means “Eligibility Service”
or “Credited Service” recognized under the Union Carbide Employees’ Pension
Plan, whichever is greater. An exception is made with respect to Employees of
the Dow Mid-Michigan Business Process Service Center (“BPSC”) and Business
Services, LLC. See Plan Document for details.


"Spouse" means a person who is Married to the Employee.

“SPD” means the Summary Plan Description. The Summary Plan Descriptions are an
integral part of each of the Plan Documents for The Dow Chemical Company Group
Life Insurance Program and The Dow Chemical Company Employee-Paid and Dependent
Life Insurance Program.



82